--------------------------------------------------------------------------------

NOT SPECIFIED /OTHER
ASSISTANCE AGREEMENT
1. Award No.
DE-OE0000205
2. Modification No.
002
3. Effective Date
03/12/2010
4. CFDA No.
81.122

5. Awarded To
NV ENERGY,   INC.
Attn: Michael W Yackira,  CEO
6226 W SAHARA AVE
LAS VEGAS NV 891463060
6. Sponsoring Office
Elec.   Delivery & Reliability  (FORS) U.S.  Department of Energy
Office of Elec.  Delivery & Energy Reliabil
Forrestal Building
1000 Independence Avenue, SW
Washington DC 20585
7. Period of Performance
12/24/2009
through
12/24/2014

8. Type of Agreement
x Grant
o Cooperative Agreement
o Other
9. Authority
31 USC 6304
10. Purchase Request or Funding Document No.
10OE000351

11. Remittance Address
NV ENERGY,   INC.
Attn: Michael W Yackira, CEO
6226 W SAHARA AVE
LAS VEGAS NV 891463060
12. Total Amount
Govt. Share :
$137,877,906.00
 
Cost Share  :
$137,877,906.00
 
Total            :
$275,755,812.00
13. Funds Obligated
This action:  $0.00
 
Total           :  $137,877,906.00

14. Principal Investigator
15. Program Manager
Donald W.  MacDonald
Phone:  202-586-3583
16. Administrator
Office of HQ PS   (HQ)
U.S. Department of Energy
Office of Headquarters Procurement
MA-64
1000 Independence Ave.,  S.W. Washington DC 20585

17. Submit Payment Requests To
OR for HQ
U.S. Department of Energy
Oak Ridge Financial Service Center
P.O. Box 4937
Oak Ridge TN 37831
18. Paying Office
OR for HQ
U.S.  Department of Energy
Oak Ridge Financial Service Center
P.O.  Box 4937
Oak Ridge TN 37831
19. Submit Reports To
See Attachment B
20. Accounting and Appropriation Data
89-0910-0328
21. Research Title and/or Description of Project
ADVANCED SERVICE DELIVERY

For the Recipient
For the United States of America
22. Signature of Person Authorized to Sign
/s/ Michael W Yackira
25. Signature of Grants/Agreements Officer
/s/ Donna C. Williams
23. Name and Title               
Michael W. Yackira President & CEO   
24. Date Signed
3/12/10
26. Name of Officer
Donna C. Williams
27. Date Signed
3-12-10

 
NOT SPECIFIED /OTHER
 
 
 

--------------------------------------------------------------------------------

 
 
NOT SPECIFIED /OTHER
CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
DE-OE0000205/002
PAGE     OF
2                 2
NAME OF OFFEROR OR CONTRACTOR
 
NV ENERGY,   INC.
 

ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
DUNS Number:    121809347
The purpose of this amendment is to definitize the Limited Authority Agreement
dated December 24,  2009.    As such the special terms and conditions of
December 24,  2009 are deleted in their entirety and replaced in their entirety
with the Special Terms and Conditions attached hereto.
 
The Project Description for this Grant,  as contained in the Application
submitted in response to Funding Opportunity Announcement Number
DE-FOA-0000058,   is Incorporated by Reference together with the following
attachment:
 
Attachment A,  SF-424A - Budget Information for Non-Construction Programs
 
Attachment B,  DOE F 4600.2 - Federal Assistance Reporting Checklist
 
Attachment C,  Intellectual Property Provisions (NRD-1003)  Nonresearch and
Development
 
Attachment D,  National Policy Assurances to be Incorporated as Award Terms
 
Attachment E,  Statement of Project Objectives ASAP:  NO Extent Competed:
COMPETED Davis-Bacon Act: NO
Fund:  05846 Appr Year:  2009 Allottee:  60 Report Entity:  302931 Object
Class:  25500 Program: 3123742 Project:  2006000 WFO:  0000000 Local Use:
0000000 TAS Agency:  89 TAS Account:  0328
          JULY 2004

   
NOT SPECIFIED /OTHER 
 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
For Official Use Only
 
1.
RESOLUTION OF CONFLICTING
CONDITIONS……………………………………………………………….....................................................................................................
2
2.
AWARD PROJECT PERIOD AND BUDGET
PERIOD………………………………………………………….....................................................................................................
2
3.
PAYMENT PROCEDURES – REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM
(VIPERS)…………………......................................................................................................................................................................................................
 
2
4.
MAXIMUM
OBLIGATION………………………………………………………………………………..................................................................................................................
2
5.
COST SHARING FFRDC’S NOT
INVOLVED…………………………………………………………………........................................................................................................
3
6.
REBUDGETING AND RECOVERY OF INDIRECT COSTS – REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS…………………………………………..
3
7.
PRE-AWARD COSTS (As
Applicable)……………………………………………………………………………..................................................................................................
3
8.
USE OF PROGRAM INCOME – COST
SHARING…………………………………………………………...........................................................................................................
3
9.
STATEMENT OF FEDERAL
STEWARDSHIP………………………………………………………………….....................................................................................................
3
10.
SITE
VISITS……………………………………………………………………………………………………….........................................................................................................
4
11.
REPORTING
REQUIREMENTS………………………………………………………………………………............................................................................................................
4
12.
PUBLICATIONS……………………………………………………………………………………………………......................................................................................................
4
13.
FEDERAL, STATE, AND MUNICIPAL
REQUIREMENTS……………………………………………………......................................................................................................
4
14.
LOBBYING
RESTRICTIONS…………………………………………………………………………………….........................................................................................................
4
15.
NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS -- SENSE
OF CONGRESS…………………………………………
4
16.
PROPERTY………………………………………………………………………………………………………….......................................................................................................
5
17.
INSOLVENCY, BANKRUPTCY OR
RECEIVERSHIP……………………………………………………….............................................................................................................
5
18.
NATIONAL ENVIRONMENTAL POLICY ACT (NEPA)
REQUIREMENTS………………………………….....................................................................................................
5
19.
FINAL INCURRED COST
AUDIT………………………………………………………………………………........................................................................................................
6
20.
SPECIAL PROVISIONS RELATING TO WORK FUNDED UNDER AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009 (MAR 2009)....…………………
6
21.
REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY
ACT……………………………………………………………….
9
22.
REQUIRED USE OF AMERICAN IRON, STEEL, AND MANUFACTURED GOODS -- SECTION 1605 OF
THE AMERICAN RECOVERY AND REINVESTMENT ACT OF
2009…………………………...........................................................................................................................................................................................................................
 
10
23.
REQUIRED USE OF AMERICAN IRON, STEEL, AND MANUFACTURED GOODS (COVERED UNDER
INTERNATIONAL AGREEMENTS)—SECTION 1605 OF THE AMERICAN RECOVERY AND REINVESTMENT
ACT OF
2009………………………………………………………………………………….......................................
 
12
24.
WAGE RATE REQUIREMENTS UNDER SECTION 1606 OF THE RECOVERY ACT (As
Applicable)……....................................................................................................
15
25.
RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING
SUBRECIPIENTS……………….............................................................................................................................................................................................................
 
15
26.
DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY STANDARDS ACT (NOV 2009) (If
Applicable)………………………………………………
16
27.
GOVERNMENT
INSIGHT………………………………………………………………………………………….......................................................................................................
23
28.
NO COST EXTENSION – REQUIREMENT FOR TIMELY
DELIVERABLES………………………………….....................................................................................................
24
29.
FAILURE TO RECEIVE OR RECISSION OF REGULATORY AND OTHER REQUIRED PROJECT
APPROVALS…………………………………………………………..
24
30.
PROJECT
DELIVERABLES……………………………………………………………………………………….........................................................................................................
24
31.
ADVANCE UNDERSTANDING FOR FEDERAL INCOME TAX
TREATMENT……………………………......................................................................................................
30

 
 
For Official Use Only
 
 
1

--------------------------------------------------------------------------------

 



For Official Use Only



 
1.  
 RESOLUTION OF CONFLICTING CONDITIONS

 
Any apparent inconsistency between Federal statutes and regulations and the
terms and conditions contained in this award must be referred to the DOE Award
Administrator for guidance.


2.  
 AWARD PROJECT PERIOD AND BUDGET PERIOD



The Period of Performance for this Award is sixty (60) months from the effective
date. The project start date will be March 12, 2010.  Project implementation
shall not exceed thirty-six (36) months. The balance of the Period of
Performance will be for data collection activities.
 
3.  
PAYMENT PROCEDURES -REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)



a. Method of Payment. Payment will be made by reimbursement through ACH.


b. Requesting Reimbursement. Requests for reimbursements must be made
electronically through Department of Energy's Oak Ridge Financial Service Center
(ORFSC) VIPERS. To access and use VIPERS, you must enroll at
https://finweb.oro.doe.gov/vipers.htm. Detailed instructions on how to enroll
are provided on the web site.


You must submit a Standard Form (SF) 270, "Request for Advance or Reimbursement"
at https://finweb.oro.doe.gov/vipers.htm and attach a file containing
appropriate supporting documentation. The file attachment must show the total
federal share claimed on the SF 270, the non-federal share claimed for the
billing period, and cumulative expenditures to date (both Federal and
non-Federal) for each of the following categories: salaries/wages and fringe
benefits; equipment; travel; participant/training support costs, if any; other
direct costs, including subawards/contracts; and indirect costs.


c. Timing of submittals. Submittal of the SF 270 should coincide with your
normal billing pattern, but not more frequently than every two weeks. Requests
for reimbursement must be limited to the amount of disbursements made during the
billing period for the federal share of direct project costs and the
proportionate share of any allowable indirect costs incurred during that billing
period.


d. Adjusting payment requests for available cash. You must disburse any funds
that are available from repayments to and interest earned on a revolving fund,
program income, rebates, refunds, contract settlements, audit recoveries,
credits, discounts, and interest earned on any of those funds before requesting
additional cash payments from DOE.


e. Payments. The DOE approving official will approve the invoice as soon as
practicable but not later than 30 days after your request is received, unless
the billing is improper. Upon receipt of an invoice payment authorization from
the DOE approving official, the ORFSC will disburse payment to you. You may
check the status of your payments at the VIPER web site. All payments are made
by electronic funds transfer to the bank account identified on the ACH
Vendor/Miscellaneous Payment Enrollment Form (SF 3881) that you filed.


4.  
MAXIMUM OBLIGATION



The maximum obligation of the DOE is limited to the amount shown on the
Agreement Face Page. You are not obligated to continue performance of the
project beyond the total amount obligated and your pro rata share of the project
costs.


 





For Official Use Only


 
2

--------------------------------------------------------------------------------

 


For Official Use Only


 
5.  
COST SHARING FFRDC’S NOT INVOLVED



a.  
Total Estimated Project Cost is the sum of the Government share and Recipient
share of the estimated project costs. The Recipient's cost share must come from
non-Federal sources unless otherwise allowed by law. By accepting federal funds
under this award, you agree that you are liable for your percentage share of
total allowable project costs, even if the project is terminated early or is not
funded to its completion. This cost is shared as follows:



Government Share
Recipient Share
Total Estimated Cost
$ / %
$ / %
 
$137,877,906/ 50%
$137,877,906/ 50%
$275,755,812



b.  
If you discover that you may be unable to provide cost sharing of at least the
amount identified in paragraph a of this article, you should immediately provide
written notification to the DOE Award Administrator indicating whether you will
continue or phase out the project. If you plan to continue the project, the
notification must describe how replacement cost sharing will be secured.



c.  
You must maintain records of all project costs that you claim as cost sharing,
including in-kind costs, as well as records of costs to be paid by DOE. Such
records are subject to audit.



d.  
Failure to provide the cost sharing required by this Clause may result in the
subsequent recovery by DOE of some or all the funds provided under the award.



6.  
REBUDGETING AND RECOVERY OF INDIRECT COSTS – REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS



a. If actual allowable indirect costs are less than those budgeted and funded
under the award, you may use the difference to pay additional allowable direct
costs during the project period. If at the completion of the award the
Government's share of total allowable costs (i.e., direct and indirect), is less
than the total costs reimbursed, you must refund the difference.


b. Recipients are expected to manage their indirect costs. DOE will not amend an
award to provide additional funds for changes in indirect cost rates. DOE
recognizes that the inability to obtain full reimbursement for indirect costs
means the Recipient must absorb the under recovery. Such under recovery may be
allocated as part of the organization's required cost sharing.


7.  
PRE-AWARD COSTS (As Applicable)



Any work performed prior to the effective date of award stated on the Agreement
Face Page is done at the recipient's risk. You are able to recoup costs incurred
on or after August 6, 2009, that are otherwise allowable. All pre-award costs
must be in accordance with the applicable Federal Cost principles referenced in
10 C.F.R. 600.


8.  
USE OF PROGRAM INCOME – COST SHARING



If you earn program income during the project period as a result of this award,
you may use the program income to meet your cost sharing requirement.


9.  
STATEMENT OF FEDERAL STEWARDSHIP



DOE will exercise Federal stewardship in overseeing the project activities
performed under this award. Stewardship activities include, but are not limited
to, conducting site visits; reviewing performance and financial reports;
providing technical assistance and/or temporary intervention in unusual
circumstances to correct deficiencies which develop during the project; assuring
compliance with terms and conditions; and reviewing technical performance after
project completion to ensure that the award objectives have been accomplished.
 


For Official Use Only


 
3

--------------------------------------------------------------------------------

 


For Official Use Only



 
10.  
SITE VISITS



DOE's authorized representatives have the right to make site visits at
reasonable times to review project accomplishments and management control
systems and to provide technical assistance, if required. You must provide, and
must require your subawardees to provide, reasonable access to facilities,
office space, resources, and assistance for the safety and convenience of the
government representatives in the performance of their duties. All site visits
and evaluations must be performed in a manner that does not unduly interfere
with or delay the work.


The DOE will be provided reasonable access to Recipient facilities to verify the
installation, configuration, and operational status of the components, devices,
facilities, and systems being installed under this award. The DOE shall request
access reasonably in advance and shall be accompanied by representative(s) of
the Recipient.


11.  
REPORTING REQUIREMENTS



The reporting requirements for this award are identified on the Federal
Assistance Reporting Checklist, DOE F 4600.2, attached to this award. Failure to
comply with these reporting requirements is considered a material noncompliance
with the terms of the award. Noncompliance may result in withholding of future
payments, suspension, or termination of the current award. A willful failure to
perform, a history of failure to perform, or unsatisfactory performance may also
result in a debarment action to preclude future awards by Federal agencies.


12.  
PUBLICATIONS



If you publish or otherwise make publicly available the results of the work
conducted under the award, an acknowledgment of Federal support and a disclaimer
must appear in the publication of any material, whether copyrighted or not,
based on or developed under this project, as follows:


Acknowledgment: "This material is based upon work supported by the Department of
Energy under Award Number(s) [Enter the award number(s)]."


Disclaimer: "This report was prepared as an account of work sponsored by an
agency of the United States Government. Neither the United States Government nor
any agency thereof, nor any of their employees, makes any warranty, express or
implied, or assumes any legal liability or responsibility for the accuracy,
completeness, or usefulness of any information, apparatus, product, or process
disclosed, or represents that its use would not infringe privately owned rights.
Reference herein to any specific commercial product, process, or service by
trade name, trademark, manufacturer, or otherwise does not necessarily
constitute or imply its endorsement, recommendation, or favoring by the United
States Government or any agency thereof. The views and opinions of authors
expressed herein do not necessarily state or reflect those of the United States
Government or any agency thereof."


13.  
FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS



You must obtain any required permits and comply with applicable federal, state,
and municipal laws, codes, and regulations for work performed under this award.


14.  
LOBBYING RESTRICTIONS



By accepting funds under this award, you agree that none of the funds obligated
on the award shall be expended, directly or indirectly, to influence
congressional action on any legislation or appropriation matters pending before
Congress, other than to communicate to Members of Congress as described in 18
U.S.C. 1913.  This restriction is in addition to those prescribed elsewhere in
statute and regulation.


15.  
NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS -- SENSE
OF CONGRESS



It is the sense of the Congress that, to the greatest extent practicable, all
equipment and products purchased with funds made available under this award
should be American-made.


 


For Official Use Only



 
4

--------------------------------------------------------------------------------

 

For Official Use Only


 
16.  
PROPERTY



Real property and equipment acquired by the Recipient shall be subject to the
rules set forth in 10 CFR 600.321.


Consistent with the goals and objectives of this project, the Recipient may
continue to use real property and equipment purchased in whole or in part with
Federal funds under this award for its authorized purpose beyond the Period of
Performance without obligation to make payment to DOE to extinguish DOE's
interest to such property as described in 10 CFR 600.321, subject to the
following: (a) the Recipient continues to utilize such property for the
objectives of the project as set forth in the Statement of Project Objectives;
(b) DOE retains the right to periodically ask for, and the Recipient agrees to
provide, reasonable information concerning the use and condition of the
property; and (c) the Recipient follows the property disposition rules set forth
in 10 CFR 600.321 if the property is no longer used by the Recipient for the
objectives of the project, and the fair market value of property exceeds $5,000.


Once the per unit fair market value of the property is less than $5,000,
pursuant to 10 CFR 600.321(f)(l)(i), DOE's interest in the property shall be
extinguished and Recipient shall have no further obligation to the DOE with
respect to the property.


Consistent with the 10 C.F.R. §§ 600.132(a), 600.134(c), and 600.321(b)(2), a
recipient may request that the DOE contracting officer consider approving
encumbrance of real property and equipment purchased in whole or in part with
Federal funds under the award.


17.  
INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP



a.    You shall immediately notify the DOE of the occurrence of any of the
following events: (i) you or your parent's filing of a voluntary case seeking
liquidation or reorganization under the Bankruptcy Act; (ii) your consent to the
institution of an involuntary case under the Bankruptcy Act against you or your
parent; (iii) the filing of any similar proceeding for or against you or your
parent, or its consent to, the dissolution, winding-up or readjustment of your
debts, appointment of a receiver, conservator, trustee, or other officer with
similar powers over you, under any other applicable state or federal law; or
(iv) your insolvency due to your inability to pay your debts generally as they
become due.


b.   Such notification shall be in writing and shall: (i) specifically set out
the details of the occurrence of an event referenced in paragraph a; (ii)
provide the facts surrounding that event; and (iii) provide the impact such
event will have on the project being funded by this award.


c.   Upon the occurrence of any of the four events described in the first
paragraph, DOE reserves the right to conduct a review of your award to determine
your compliance with the required elements of the award (including such items as
cost share, progress towards technical project objectives, and submission of
required reports). If the DOE review determines that there are significant
deficiencies or concerns with your performance under the award, DOE reserves the
right to impose additional requirements, as needed to institute payment
controls.


d.   Failure of the Recipient to comply with this provision may be considered a
material noncompliance of this financial assistance award by the Contracting
Officer.


18.  
NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS



The project proposed and approved by DOE as detailed in this award is
categorically excluded from National Environmental Policy Act (NEPA)
requirements.  However, if the project changes or is
 
 
For Official Use Only
 
 
 

--------------------------------------------------------------------------------

 
 
 
For Official Use Only


supplemented your work associated with the new activity is restricted from
taking any action using Federal funds, which would have an adverse effect on the
environment or limit the choice of reasonable alternatives prior to DOE
providing either a NEPA clearance or a final NEPA decision regarding this
project.
 
If you move forward with activities that are not authorized for federal funding
by the DOE Contracting Officer in advance of the final NEPA decision, you are
doing so at risk of not receiving federal funding and such costs may not be
recognized as allowable cost share.


19.  
FINAL INCURRED COST AUDIT



In accordance with 10 CFR 600, DOE reserves the right to initiate a final
incurred cost audit on this award. If the audit has not been performed or
completed prior to the closeout of the award, DOE retains the right to recover
an appropriate amount after fully considering the recommendations on disallowed
costs resulting from the final audit.

 
20.  
SPECIAL PROVISIONS RELATING TO WORK FUNDED UNDER AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009 (MAR 2009)



Preamble


The American Recovery and Reinvestment Act of 2009, Pub. L. 111-5, (Recovery
Act) was enacted to preserve and create jobs and promote economic recovery,
assist those most impacted by the recession, provide investments needed to
increase economic efficiency by spurring technological advances in science and
health, invest in transportation, environmental protection, and other
infrastructure that will provide long-term economic benefits, stabilize State
and local government budgets, in order to minimize and avoid reductions in
essential services and counterproductive State and local tax increases.
Recipients shall use grant funds in a manner that maximizes job creation and
economic benefit.


The Recipient shall comply with all terms and conditions in the Recovery Act
relating generally to governance, accountability, transparency, data collection
and resources as specified in Act itself and as discussed below.


Recipients should begin planning activities for their first tier subrecipients,
including obtaining a DUNS number (or updating the existing DUNS record), and
registering with the Central Contractor Registration (CCR).


Be advised that Recovery Act funds can be used in conjunction with other funding
as necessary to complete projects, but tracking and reporting must be separate
to meet the reporting requirements of the Recovery Act and related guidance. For
projects funded by sources other than the Recovery Act, Contractors must keep
separate records for Recovery Act funds and to ensure those records comply with
the requirements of the Act.


The Government has not fully developed the implementing instructions of the
Recovery Act, particularly concerning specific procedural requirements for the
new reporting requirements. The Recipient will be provided these details as they
become available. The Recipient must comply with all requirements of the Act. If
the Recipient believes there is any inconsistency between ARRA requirements and
current award terms and conditions, the issues will be referred to the
Contracting Officer for reconciliation.


Definitions


For purposes of this clause, Covered Funds means funds expended or obligated
from appropriations under the American Recovery and Reinvestment Act of 2009,
Pub. L. 111-5. Covered Funds will have special accounting codes and will be
identified as Recovery Act funds in the grant, cooperative agreement or TIA
and/or modification using Recovery Act funds. Covered Funds must be reimbursed
by September 30, 2015.
 


For Official Use Only


 
6

--------------------------------------------------------------------------------

 

For Official Use Only


Non-Federal employer means any employer with respect to covered funds --the
contractor, subcontractor, grantee, or Recipient, as the case may be, if the
contractor, subcontractor, grantee, or Recipient is an employer; and any
professional membership organization, certification of other professional body,
any agent or licensee of the Federal government, or any person acting directly
or indirectly in the interest of an employer receiving covered funds; or with
respect to covered funds received by a State or local government, the State or
local government receiving the funds and any contractor or subcontractor
receiving the funds and any contractor or subcontractor of the State or local
government; and does not mean any department, agency, or other entity of the
federal government.


Recipient means any entity that receives Recovery Act funds directly from the
Federal government (including Recovery Act funds received through grant, loan,
or contract) other than an individual and includes a State that receives
Recovery Act Funds.


Special Provisions


A.  
 Flow Down Requirement



Recipients must include these special terms and conditions in any subaward.


B.  
Segregation of Costs



Recipients must segregate the obligations and expenditures related to funding
under the Recovery Act. Financial and accounting systems should be revised as
necessary to segregate, track and maintain these funds apart and separate from
other revenue streams. No part of the funds from the Recovery Act shall be
commingled with any other funds or used for a purpose other than that of making
payments for costs allowable for Recovery Act projects.


C.  
 Prohibition on Use of Funds



None of the funds provided under this agreement derived from the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, may be used by any State
or local government, or any private entity, for any casino or other gambling
establishment, aquarium, zoo, golf course, or swimming pool.


D.  
 Access to Records



With respect to each financial assistance agreement awarded utilizing at least
some of the funds appropriated or otherwise made available by the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, any representative of an
appropriate inspector general appointed under section 3 or 8G of the Inspector
General Act of 1988 (5 U.S.C. App.) or of the Comptroller General is authorized
--
(1)  
 to examine any records of the contractor or grantee, any of its subcontractors
or subgrantees, or any State or local agency administering such contract that
pertain to, and involve transactions that relate to, the subcontract,
subcontract, grant, or subgrant; and

 
(2)  
to interview any officer or employee of the contractor, grantee, subgrantee, or
agency regarding such transactions.

 
E.  
 Publication

 
An application may contain technical data and other data, including trade
secrets and/or privileged or confidential information, which the applicant does
not want disclosed to the public or used by the Government for any purpose other
than the application. To protect such data, the applicant should specifically
identify each page including each line or paragraph thereof containing the data
to be protected and mark the cover sheet of the application with the following
Notice as well as referring to the Notice on each page to which the Notice
applies:


 


For Official Use Only


 
7

--------------------------------------------------------------------------------

 

For Official Use Only


Notice of Restriction on Disclosure and Use of Data
The data contained in pages ----of this application have been submitted in
confidence and contain trade secrets or proprietary information, and such data
shall be used or disclosed only for evaluation purposes, provided that if this
applicant receives an award as a result of or in connection with the submission
of this application, DOE shall have the right to use or disclose the data here
to the extent provided in the award. This restriction does not limit the
Government's right to use or disclose data obtained without restriction from any
source, including the applicant.


Information about this agreement will be published on the Internet and linked to
the website www.recovery.gov, maintained by the Accountability and Transparency
Board. The Board may exclude posting contractual or other information on the
website on a case-by-case basis when necessary to protect national security or
to protect information that is not subject to disclosure under sections 552 and
552aof title 5, United States Code.


F.  
Protecting State and Local Government and Contractor Whistleblowers.

 
The requirements of Section 1553 of the Act are summarized below.  They include,
but  are not limited to:

Prohibition on Reprisals: An employee of any non-Federal employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, may not be discharged, demoted, or otherwise discriminated against as a
reprisal for disclosing, including a disclosure made in the ordinary course of
an employee's duties, to the Accountability and Transparency Board, an inspector
general, the Comptroller General, a member of Congress, a State or Federal
regulatory or law enforcement agency, a person with supervisory authority over
the employee (or other person working for the employer who has the authority to
investigate, discover or terminate misconduct), a court or grand jury, the head
of a Federal agency, or their representatives information that the employee
believes is evidence of:
-gross mismanagement of an agency contract or grant relating to covered funds;
-a gross waste of covered funds;
-a substantial and specific danger to public health or safety related to the
implementation or use of covered funds;
-an abuse of authority related to the implementation or use of covered funds; or
-as violation of law, rule, or regulation related to an agency contract
(including the competition for or negotiation of a contract) or grant, awarded
or issued relating to covered funds.


Agency Action: Not later than 30 days after receiving an inspector general
report of an alleged reprisal, the head of the agency shall determine whether
there is sufficient basis to conclude that the non-Federal employer has
subjected the employee to a prohibited reprisal. The agency shall either issue
an order denying relief in whole or in part or shall take one or more of the
following actions:
-Order the employer to take affirmative action to abate the reprisal.
-Order the employer to reinstate the person to the position that the person held
before the reprisal, together with compensation including back pay, compensatory
damages, employment benefits, and other terms and conditions of employment that
would apply to the person in that position if the reprisal had not been taken.
-Order the employer to pay the employee an amount equal to the aggregate amount
of all costs and expenses (including attorneys' fees and expert witnesses' fees)
that were reasonably incurred by the employee for or in connection with,
bringing the complaint regarding the reprisal, as determined by the head of a
court of competent jurisdiction.


Nonenforceablity of Certain Provisions Waiving Rights and remedies or Requiring
Arbitration: Except as provided in a collective bargaining agreement, the rights
and remedies provided to aggrieved employees by this section may not be waived
by any agreement, policy, form, or condition of employment, including any
predispute arbitration agreement. No predispute arbitration agreement shall be
valid or enforceable if it requires arbitration of a dispute arising out of this
section.


Requirement to Post Notice of Rights and Remedies:  Any employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, shall post notice of the rights and remedies as required therein.  (Refer
to section 1535 of the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, www.Recovery.gov, for specific requirements of this section and
prescribed language for the notices).
 


For Official Use Only


 
8

--------------------------------------------------------------------------------

 

For Official Use Only


G.  
"RESERVED"



H.     False Claims Act


Recipient and sub-recipients shall promptly refer to the DOE or other
appropriate Inspector General any credible evidence that a principal, employee,
agent, contractor, sub-grantee, subcontractor or other person has submitted a
false claim under the False Claims Act or has committed a criminal or civil
violation of laws pertaining to fraud, conflict of interest, bribery, gratuity
or similar misconduct involving those funds.


I. Information in Support of Recovery Act Reporting


Recipient may be required to submit backup documentation for expenditures of
funds under the Recovery Act including such items as timecards and invoices.
Recipient shall provide copies of backup documentation at the request of the
Contracting Officer or designee.


J. Availability of Funds


Funds appropriated under the Recovery Act and obligated to this award are
available for reimbursement of costs until September 30, 2015.


K. Additional Funding Distribution and Assurance of Appropriate Use of Funds (As
Applicable)


Certification by Governor --Not later than April 3, 2009, for funds provided to
any State or agency thereof by the American Reinvestment and Recovery Act of
2009, Pub. L. 111-5, the Governor of the State shall certify that: 1) the state
will request and use funds provided by the Act; and 2) the funds will be used to
create jobs and promote economic growth.


Acceptance by State Legislature --If funds provided to any State in any division
of the Act are not accepted for use by the Governor, then acceptance by the
State legislature, by means of the adoption of a concurrent resolution, shall be
sufficient to provide funding to such State.


Distribution --After adoption of a State legislature's concurrent resolution,
funding to the State will be for distribution to local governments, councils of
government, public entities, and public-private entities within the State either
by formula or at the State's discretion.


L. Certifications (As Applicable)


With respect to funds made available to State or local governments for
infrastructure investments under the American Recovery and Reinvestment Act of
2009, Pub. L. 111-5, the Governor, mayor, or other chief executive, as
appropriate, certified by acceptance of this award that the infrastructure
investment has received the full review and vetting required by law and that the
chief executive accepts responsibility that the infrastructure investment is an
appropriate use of taxpayer dollars. Recipient shall provide an additional
certification that includes a description of the investment, the estimated total
cost, and the amount of covered funds to be used for posting on the Internet. A
State or local agency may not receive infrastructure investment funding from
funds made available by the Act unless this certification is made and posted.


21.   REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY
ACT
 


For Official Use Only


 
9

--------------------------------------------------------------------------------

 

For Official Use Only


 
(a) This award requires the recipient to complete projects or activities which
are funded under the American Recovery and Reinvestment Act of 2009 (Recovery
Act) and to report on use of Recovery Act funds provided through this award.
Information from these reports will be made available to the public.


(b) The reports are due no later than ten calendar days after each calendar
quarter in which the recipient receives the assistance award funded in whole or
in part by the Recovery Act.


(c) Recipients and their first-tier sub-recipients must maintain current
registrations in the Central Contractor Registration (http://www.ccr.gov) at all
times during which they have active federal awards funded with Recovery Act
funds. A Dun and Bradstreet Data Universal Numbering System (DUNS) Number
(http://www.dnb.com) is one of the requirements for registration in the Central
Contractor Registration.


(d) The recipient shall report the information described in section 1512(c) of
the Recovery Act using the reporting instructions and data elements that will be
provided online at http://www.FederaIReporting.gov and ensure that any
information that is pre-filled is corrected or updated as needed.


22.   REQUIRED USE OF AMERICAN IRON, STEEL, AND MANUFACTURED GOODS -­- SECTION
1605 OF THE AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009


(a) Definitions. As used in this award term and condition-­-


(1) Manufactured good means a good brought to the construction site for
incorporation into the building or work that has been-­-


(i) Processed into a specific form and shape; or


(ii) Combined with other raw material to create a material that has different
properties than the properties of the individual raw materials.


(2) Public building and public work means a public building of, and a public
work of, a governmental entity (the United States; the District of Columbia;
commonwealths, territories, and minor outlying islands of the United States;
State and local governments; and multi-State, regional, or interstate entities
which have governmental functions). These buildings and works may include,
without limitation, bridges, dams, plants, highways, parkways, streets, subways,
tunnels, sewers, mains, power lines, pumping stations, heavy generators,
railways, airports, terminals, docks, piers, wharves, ways, lighthouses, buoys,
jetties, breakwaters, levees, and canals, and the construction, alteration,
maintenance, or repair of such buildings and works.


(3) Steel means an alloy that includes at least 50 percent iron, between .02 and
2 percent carbon, and may include other elements.
 
(b) Domestic preference. (1) This award term and condition implements Section
1605 of the American Recovery and Reinvestment Act of 2009 (Recovery Act) (Pub.
L. 111--5), by requiring that all iron, steel, and manufactured goods used in
the project are produced in the United States except as provided in paragraph
(b)(3) and (b)(4) of this section and condition.


(2) This requirement does not apply to the material listed by the Federal
Government as follows: "NONE"


(3) The award official may add other iron, steel, and/or manufactured goods to
the list in paragraph (b)(2) of this section and condition if the Federal
Government determines that-­-


(i) The cost of the domestic iron, steel, and/or manufactured goods would be
unreasonable. The cost of domestic iron, steel, or manufactured goods used in
the project is unreasonable when the cumulative cost of such material will
increase the cost of the overall project by more than 25 percent;
 


For Official Use Only


 
10

--------------------------------------------------------------------------------

 

For Official Use Only


 
(ii) The iron, steel, and/or manufactured good is not produced, or manufactured
in the United States in sufficient and reasonably available quantities and of a
satisfactory quality; or


(iii) The application of the restriction of section 1605 of the Recovery Act
would be inconsistent with the public interest.


(c) Request for determination of inapplicability of Section 1605 of the Recovery
Act. (l)(i) Any recipient request to use foreign iron, steel, and/or
manufactured goods in accordance with paragraph (b)(3) of this section shall
include adequate information for Federal Government evaluation of the request,
including-­-


(A) A description of the foreign and domestic iron, steel, and/or manufactured
goods;


(B) Unit of measure;


(C) Quantity;


(D) Cost;


(E) Time of delivery or availability;


(F) Location of the project;


(G) Name and address of the proposed supplier; and


(H) A detailed justification of the reason for use of foreign iron, steel,
and/or manufactured goods cited in accordance with paragraph (b)(3) of this
section.


(ii) A request based on unreasonable cost shall include a reasonable survey of
the market and a completed cost comparison table in the format in paragraph (d)
of this section.


(iii) The cost of iron, steel, and/or manufactured goods material shall include
all delivery costs to the construction site and any applicable duty.


(iv) Any recipient request for a determination submitted after Recovery Act
funds have been obligated for a project for construction, alteration,
maintenance, or repair shall explain why the recipient could not reasonably
foresee the need for such determination and could not have requested the
determination before the funds were obligated. If the recipient does not submit
a satisfactory explanation, the award official need not make a determination.


(2) lf the Federal Government determines after funds have been obligated for a
project for construction, alteration, maintenance, or repair that an exception
to section 1605 of the Recovery Act applies, the award official will amend the
award to allow use of the foreign iron, steel, and/or relevant manufactured
goods. When the basis for the exception is nonavailability or public interest,
the amended award shall reflect adjustment of the award amount, redistribution
of budgeted funds, and/or other actions taken to cover costs associated with
acquiring or using the foreign iron, steel, and/or relevant manufactured goods.
When the basis for the exception is the unreasonable cost of the domestic iron,
steel, or manufactured goods, the award official shall adjust the award amount
or redistribute budgeted funds by at least the differential established in 2 CFR
176.110(a).


(3) Unless the Federal Government determines that an exception to section 1605
of the Recovery Act applies, use of foreign iron, steel, and/or manufactured
goods is noncompliant with section 1605 of the American Recovery and
Reinvestment Act.


(d) Data. To permit evaluation of requests under paragraph (b) of this section
based on unreasonable cost, the Recipient shall include the following
information and any applicable supporting data based on the survey of suppliers:
 


For Official Use Only


 
11

--------------------------------------------------------------------------------

 


For Official Use Only


 
Foreign and Domestic Items Cost Comparison
Description                      Unit of
measure                                Quantity Cost
(dollars)*


Item 1:
           
Foreign steel, iron, or manufactured good
           
Domestic steel, iron, or manufactured good
           
Item 2:
           
Foreign steel, iron, or manufactured good
           
Domestic steel, iron, or manufactured good
           



[List name, address, telephone number, email address, and contact for suppliers
surveyed.  Attach copy of response; if oral, attach summary.]


[Include other applicable supporting information.]
[*Include all delivery costs to the construction site.]


23.  REQUIRED USE OF AMERICAN IRON, STEEL, AND MANUFACTURED GOODS (COVERED UNDER
INTERNATIONAL AGREEMENTS)--SECTION 1605 OF THE AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009


(a)  
Definitions. As used in this award term and condition-­-



Designated country --(1) A World Trade Organization Government Procurement
Agreement country (Aruba, Austria, Belgium, Bulgaria, Canada, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hong Kong,
Hungary, Iceland, Ireland, Israel, Italy, Japan, Korea (Republic of), Latvia,
Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland,
Portugal, Romania, Singapore, Slovak Republic, Slovenia, Spain, Sweden,
Switzerland, and United Kingdom;


(2)  A Free Trade Agreement (FTA) country (Australia, Bahrain, Canada, Chile,
Costa Rica, Dominican Republic, EI Salvador, Guatemala, Honduras, Israel,
Mexico, Morocco, Nicaragua, Oman, Peru, or Singapore); or


(3)  A United States-European Communities Exchange of Letters (May 15, 1995)
country: Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania,
Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovak Republic,
Slovenia, Spain, Sweden, and United Kingdom. Designated country iron, steel,
and/or manufactured goods --( 1) Is wholly the growth, product, or manufacture
of a designated country; or


(2)  In the case of a manufactured good that consist in whole or in part of
materials from another country, has been substantially transformed in a
designated country into a new and different manufactured good distinct from the
materials from which it was transformed.


Domestic iron, steel, and/or manufactured good --(1) Is wholly the growth,
product, or manufacture of the United States; or


(2)  In the case of a manufactured good that consists in whole or in part of
materials from another country, has been substantially transformed in the United
States into a new and different manufactured good distinct from the materials
from which it was transformed. There is no requirement with regard to the origin
of components or subcomponents in manufactured goods or products, as long as the
manufacture of the goods occurs in the United States.


Foreign iron, steel, and/or manufactured good means iron, steel and/or
manufactured good that is not domestic or designated country iron, steel, and/or
manufactured good.
 


For Official Use Only


 
12

--------------------------------------------------------------------------------

 

For Official Use Only


Manufactured good means a good brought to the construction site for
incorporation into the building or work that has been--


(1) Processed into a specific form and shape; or


(2) Combined with other raw material to create a material that has different
properties than the properties of the individual raw materials.


Public building and public work means a public building of, and a public work
of, a governmental entity (the United States; the District of Columbia;
commonwealths, territories, and minor outlying islands of the United States;
State and local governments; and multi-State, regional, or interstate entities
which have governmental functions). These buildings and works may include,
without limitation, bridges, dams, plants, highways, parkways, streets, subways,
tunnels, sewers, mains, power lines, pumping stations, heavy generators,
railways, airports, terminals, docks, piers, wharves, ways, lighthouses, buoys,
jetties, breakwaters, levees, and canals, and the construction, alteration,
maintenance, or repair of such buildings and works.


Steel means an alloy that includes at least 50 percent iron, between .02 and 2
percent carbon, and may include other elements.


(b) Iron, steel, and manufactured goods. (1) The award term and condition
described in this section implements-­-


(i) Section 1605(a) of the American Recovery and Reinvestment Act of 2009 (Pub.
L. 111--5) (Recovery Act), by requiring that all iron, steel, and manufactured
goods used in the project are produced in the United States; and


(ii) Section 1605(d), which requires application of the Buy American requirement
in a manner consistent with U.S. obligations under international agreements. The
restrictions of section 1605 of the Recovery Act do not apply to designated
country iron, steel, and/or manufactured goods. The Buy American requirement in
section 1605 shall not be applied where the iron, steel or manufactured goods
used in the project are from a Party to an international agreement that
obligates the recipient to treat the goods and services of that Party the same
as domestic goods and services. This obligation shall only apply to projects
with an estimated value of $7,443,000 or more.


(2) The recipient shall use only domestic or designated country iron, steel, and
manufactured goods in performing the work funded in whole or part with this
award, except as provided in paragraphs (b)(3) and (b)(4) of this section.


(3) The requirement in paragraph (b)(2) of this section does not apply to the
iron, steel, and manufactured goods listed by the Federal Government as follows:


-----None ----­-


(4) The award official may add other iron, steel, and manufactured goods to the
list in paragraph (b)(3) of this section if the Federal Government determines
that-­-


(i) The cost of domestic iron, steel, and/or manufactured goods would be
unreasonable. The cost of domestic iron, steel, and/or manufactured goods used
in the project is unreasonable when the cumulative cost of such material will
increase the overall cost of the project by more than 25 percent;


(ii) The iron, steel, and/or manufactured good is not produced, or manufactured
in the United States in sufficient and reasonably available commercial
quantities of a satisfactory quality; or


(iii)The application of the restriction of section 1605 of the Recovery Act
would be inconsistent with the public interest.
 


For Official Use Only


 
13

--------------------------------------------------------------------------------

 

For Official Use Only


(c) Request for determination of inapplicability of section 1605 of the Recovery
Act or the Buy American Act. (l)(i) Any recipient request to use foreign iron,
steel, and/or manufactured goods in accordance with paragraph (b)(4) of this
section shall include adequate information for Federal Government evaluation of
the request, including-­-


(A) A description of the foreign and domestic iron, steel, and/or manufactured
goods;


(B) Unit of measure;


(C) Quantity;


(D) Cost;


(E) Time of delivery or availability;


(F) Location of the project;


(G) Name and address of the proposed supplier; and


(H)A detailed justification of the reason for use of foreign iron, steel, and/or
manufactured goods cited in accordance with paragraph (b)(4) of this section.


(ii) A request based on unreasonable cost shall include a reasonable survey of
the market and a completed cost comparison table in the format in paragraph (d)
of this section.


(iii) The cost of iron, steel, or manufactured goods shall include all delivery
costs to the construction site and any applicable duty.


(iv) Any recipient request for a determination submitted after Recovery Act
funds have been obligated for a project for construction, alteration,
maintenance, or repair shall explain why the recipient could not reasonably
foresee the need for such determination and could not have requested the
determination before the funds were obligated. If the recipient does not submit
a satisfactory explanation, the award official need not make a determination.


(2) If the Federal Government determines after funds have been obligated for a
project for construction, alteration, maintenance, or repair that an exception
to section 1605 of the Recovery Act applies, the award official will amend the
award to allow use of the foreign iron, steel, and/or relevant manufactured
goods. When the basis for the exception is nonavailability or public interest,
the amended award shall reflect adjustment of the award amount, redistribution
of budgeted funds, and/or other appropriate actions taken to cover costs
associated with acquiring or using the foreign iron, steel, and/or relevant
manufactured goods.. When the basis for the exception is the unreasonable cost
of the domestic iron, steel, or manufactured goods, the award official shall
adjust the award amount or redistribute budgeted funds, as appropriate, by at
least the differential established in 2 CFR 176.110(a).


(3) Unless the Federal Government determines that an exception to section 1605
of the Recovery Act applies, use of foreign iron, steel, and/or manufactured
goods other than designated country iron, steel, and/or manufactured goods is
noncompliant with the applicable Act.


(d) Data. To permit evaluation of requests under paragraph (b) of this section
based on unreasonable cost, the applicant shall include the following
information and any applicable supporting data based on the survey of suppliers:


Foreign and Domestic Items Cost Comparison
Description                      Unit of
measure                                Quantity Cost
(dollars)*
 


For Official Use Only



 
14

--------------------------------------------------------------------------------

 

For Official Use Only


 
Item 1:
           
Foreign steel, iron, or manufactured good
           
Domestic steel, iron, or manufactured good
           
Item 2:
           
Foreign steel, iron, or manufactured good
           
Domestic steel, iron, or manufactured good
           



[List name, address, telephone number, email address, and contact for suppliers
surveyed.  Attach copy of response; if oral, attach summary.]


[Include other applicable supporting information.]


[*Include all delivery costs to the construction site.]


24. WAGE RATE REQUIREMENTS UNDER SECTION 1606 OF THE RECOVERY ACT (As
Applicable)


(a) Section 1606 of the Recovery Act requires that all laborers and mechanics
employed by contractors and subcontractors on projects funded directly by or
assisted in whole or in part by and through the Federal Government pursuant to
the Recovery Act shall be paid wages at rates not less than those prevailing on
projects of a character similar in the locality as determined by the Secretary
of Labor in accordance with subchapter IV of chapter 31 of title 40, United
States Code.


Pursuant to Reorganization Plan No. 14 and the Copeland Act, 40 U.S.C. 3145, the
Department of Labor has issued regulations at 29 CFR parts 1,3, and 5 to
implement the Davis-Bacon and related Acts. Regulations in 29 CFR 5.5 instruct
agencies concerning application of the standard Davis-Bacon contract clauses set
forth in that section. Federal agencies providing grants, cooperative
agreements, and loans under the Recovery Act shall ensure that the standard
Davis-Bacon contract clauses found in 29 CFR 5.5(a) are incorporated in any
resultant covered contracts that are in excess of $2,000 for construction,
alteration or repair (including painting and decorating).


(b) For additional guidance on the wage rate requirements of section 1606,
contact your awarding agency. Recipients of grants, cooperative agreements and
loans should direct their initial inquiries concerning the application of
Davis-Bacon requirements to a particular federally assisted project to the
Federal agency funding the project. The Secretary of Labor retains final
coverage authority under Reorganization Plan Number 14.


25. RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL
AWARDS AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS


(a) To maximize the transparency and accountability of funds authorized under
the American Recovery and Reinvestment Act of 2009 (Pub. L. 111--5) (Recovery
Act) as required by Congress and in accordance with 2 CFR 215.21 "Uniform
Administrative Requirements for Grants and Agreements" and OMB Circular A--­102
Common Rules provisions, recipients agree to maintain records that identify
adequately the source and application of Recovery Act funds. OMB Circular A--102
is available at http://www.whitehouse.gov/omb/circulars/a102/al02.html.


(b) For recipients covered by the Single Audit Act Amendments of 1996 and OMB
Circular A--133, "Audits of States, Local Governments, and Non-Profit
Organizations," recipients agree to separately identify the expenditures for
Federal awards under the Recovery Act on the Schedule of Expenditures of Federal
Awards (SEFA) and the Data Collection Form (SF--SAC) required by OMB Circular
A--133. OMB Circular A--133 is available at
http://www.whitehouse.gov/omb/circulars/a133/a133.html.This shall be
accomplished by identifying expenditures for Federal awards made under the
Recovery Act separately on the SEFA, and as separate rows under Item 9 of Part
III on the SF--SAC by CFDA number, and inclusion of the prefix "ARRA-" in
identifying the name of the Federal program on the SEFA and as the first
characters in Item 9d of Part III on the SF—SAC.
 


For Official Use Only

 


 
15

--------------------------------------------------------------------------------

 

For Official Use Only


(c) Recipients agree to separately identify to each subrecipient, and document
at the time of subaward and at the time of disbursement of funds, the Federal
award number, CFDA number, and amount of Recovery Act funds. When a recipient
awards Recovery Act funds for an existing program, the information furnished to
subrecipients shall distinguish the subawards of incremental Recovery Act funds
from regular subawards under the existing program.


(d) Recipients agree to require their subrecipients to include on their SEFA
information to specifically identify Recovery Act funding similar to the
requirements for the Recipient SEFA described above. This information is needed
to allow the Recipient to properly monitor subrecipient expenditure of ARRA
funds as well as oversight by the Federal awarding agencies, Offices of
Inspector General and the Government Accountability Office.


26. DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY STANDARDS ACT (NOV 2009)
(If Applicable)


Definitions: For purposes of this clause, Clause 27, Davis Bacon Act and
Contract Work Hours and Safety Standards Act, the following definitions are
applicable:


(1) "Award" means any grant, cooperative agreement or technology investment
agreement made with Recovery Act funds by the Department of Energy (DOE) to a
Recipient. Such Award must require compliance with the labor standards clauses
and wage rate requirements of the Davis-­Bacon Act (DBA) for work performed by
all laborers and mechanics employed by Recipients (other than a unit of State or
local government whose own employees perform the construction) Subrecipients,
Contractors, and subcontractors.


(2) "Contractor" means an entity that enters into a Contract. For purposes of
these clauses, Contractor shall include (as applicable) prime contractors,
Recipients, Subrecipients, and Recipients' or Subrecipients' contractors,
subcontractors, and lower-tier subcontractors. "Contractor" does not mean a unit
of State or local government where construction is performed by its own
employees."


(3) "Contract" means a contract executed by a Recipient, Subrecipient, prime
contractor, or any tier subcontractor for construction, alteration, or repair.
It may also mean (as applicable) (i) financial assistance instruments such as
grants, cooperative agreements, technology investment agreements, and loans;
and, (ii) Sub awards, contracts and subcontracts issued under financial
assistance agreements. "Contract" does not mean a financial assistance
instrument with a unit of State or local government where construction is
performed by its own employees.


(4) "Contracting Officer" means the DOE official authorized to execute an Award
on behalf of DOE and who is responsible for the business management and
non-program aspects of the financial assistance process.


(5) "Recipient" means any entity other than an individual that receives an Award
of Federal funds in the form of a grant, cooperative agreement, or technology
investment agreement directly from the Federal Government and is financially
accountable for the use of any DOE funds or property, and is legally responsible
for carrying out the terms and conditions of the program and Award.


(6) "Subaward" means an award of financial assistance in the form of money, or
property in lieu of money, made under an award by a Recipient to an eligible
Subrecipient or by a Subrecipient to a lower-tier subrecipient. The term
includes financial assistance when provided by any legal agreement, even if the
agreement is called a contract, but does not include the Recipient’s procurement
of goods and services to carry out the program nor does it include any form of
assistance which is excluded from the definition of “Award” above.
 


For Official Use Only



 
16

--------------------------------------------------------------------------------

 

For Official Use Only


(7) "Subrecipient" means a non-Federal entity that expends Federal funds
received from a Recipient to carry out a Federal program, but does not include
an individual that is a beneficiary of such a program.


(a) Davis Bacon Act
(1) Minimum wages.
(i) All laborers and mechanics employed or working upon the site of the work (or
under the United States Housing Act of 1937 or under the Housing Act of 1949 in
the construction or development of the project), will be paid unconditionally
and not less often than once a week, and, without subsequent deduction or rebate
on any account (except such payroll deductions as are permitted by regulations
issued by the Secretary of Labor under the Copeland Act (29 CFR part 3)), the
full amount of wages and bona fide fringe benefits (or cash equivalents thereof)
due at time of payment computed at rates not less than those contained in the
wage determination of the Secretary of Labor regardless of any contractual
relationship which may be alleged to exist between the Contractor and such
laborers and mechanics.


Contributions made or costs reasonably anticipated for bona fide fringe benefits
under section 1(b)(2) of the Davis-Bacon Act on behalf of laborers or mechanics
are considered wages paid to such laborers or mechanics, subject to the
provisions of paragraph (a)(I)(iv) of this section; also, regular contributions
made or costs incurred for more than a weekly period (but not less often than
quarterly) under plans, funds, or programs which  cover the particular weekly
period, are deemed to be constructively made or incurred during such weekly
period. Such laborers and mechanics shall be paid the appropriate wage rate and
fringe benefits on the wage determination for the classification of work
actually performed, without regard to skill, except as provided in § 5.5(a)(4).
Laborers or mechanics performing work in more than one classification may be
compensated at the rate specified for each classification for the time actually
worked therein, provided that the employer's payroll records accurately set
forth the time spent in each classification in which work is performed. The wage
determination (including any additional classification and wage rates conformed
under paragraph (a)(1)(ii) of this section) and the Davis-Bacon poster (WH-1321)
shall be posted at all times by the Contractor and its subcontractors at the
site of the work in a prominent and accessible place where it can be easily seen
by the workers.


(ii)(A) The Contracting Officer shall require that any class of laborers or
mechanics, including helpers, which is not listed in the wage determination and
which is to be employed under the Contract shall be classified in conformance
with the wage determination. The Contracting Officer shall approve an additional
classification and wage rate and fringe benefits therefore only when the
following criteria have been met:


(1) The work to be performed by the classification requested is not performed by
a classification in the wage determination;


(2) The classification is utilized in the area by the construction industry; and


(3) The proposed wage rate, including any bona fide fringe benefits, bears a
reasonable relationship to the wage rates contained in the wage determination.


(B) If the Contractor and the laborers and mechanics to be employed in the
classification (if known), or their representatives, and the Contracting Officer
agree on the classification and wage rate (including the amount designated for
fringe benefits where appropriate), a report of the action taken shall be sent
by the contracting officer to the Administrator of the Wage and Hour Division,
U.S. Department of Labor, Washington, DC  20210.  The Administrator, or an
authorized representative, will approve, modify, or disapprove every additional
classification action within 30 days of receipt and so advise the Contracting
Officer or will notify the Contracting Officer within the 30-day period that
additional time is necessary.
 

 
For Official Use Only



 
17

--------------------------------------------------------------------------------

 

For Official Use Only


(C) In the event the Contractor, the laborers or mechanics to be employed in the
classification or their representatives, and the Contracting Officer do not
agree on the proposed classification and wage rate (including the amount
designated for fringe benefits, where appropriate), the Contracting Officer
shall refer the questions, including the views of all interested parties and the
recommendation of the Contracting Officer, to the Administrator for
determination. The Administrator, or an authorized representative, will issue a
determination within 30 days of receipt and so advise the Contracting Officer or
will notify the Contracting Officer within the 30­day period that additional
time is necessary.
(D) The wage rate (including fringe benefits where appropriate) determined
pursuant to paragraphs (a)(l)(ii)(B) or (C) of this section, shall be paid to
all workers performing work in the classification under this Contract from the
first day on which work is performed in the classification.


(iii) Whenever the minimum wage rate prescribed in the Contract for a class of
laborers or mechanics includes a fringe benefit which is not expressed as an
hourly rate, the Contractor shall either pay the benefit as stated in the wage
determination or shall pay another bona fide fringe benefit or an hourly cash
equivalent thereof.


(iv) If the Contractor does not make payments to a trustee or other third
person, the Contractor may consider as part of the wages of any laborer or
mechanic the amount of any costs reasonably anticipated in providing bona fide
fringe benefits under a plan or program, provided that the Secretary of Labor
has found, upon the written request of the Contractor, that the applicable
standards of the Davis-Bacon Act have been met. The Secretary of Labor may
require the Contractor to set aside in a separate account assets for the meeting
of obligations under the plan or program.


(2) Withholding. The Department of Energy or the Recipient or Subrecipient shall
upon its own action or upon written request of an authorized representative of
the Department of Labor withhold or cause to be withheld from the Contractor
under this Contract or any other Federal contract with the same prime
contractor, or any other federally-assisted contract subject to Davis­ Bacon
prevailing wage requirements, which is held by the same prime contractor, so
much of the accrued payments or advances as may be considered necessary to pay
laborers and mechanics, including apprentices, trainees, and helpers, employed
by the Contractor or any subcontractor the full amount of wages required by the
Contract.  In the event of failure to pay any laborer or mechanic, including any
apprentice, trainee, or helper, employed or working on the site of the work (or
under the United States Housing Act of 1937 or under the Housing Act of 1949 in
the construction or development of the project), all or part of the wages
required by the Contract, the Department of Energy, Recipient, or Subrecipient,
may, after written notice to the Contractor, sponsor, applicant, or owner, take
such action as may be necessary to cause the suspension of any further payment,
advance, or guarantee of funds until such violations have ceased.


(3) Payrolls and basic records.
(i) Payrolls and basic records relating thereto shall be maintained by the
Contractor during the course of the work and preserved for a period of three
years thereafter for all laborers and mechanics working at the site of the work
(or under the United States Housing Act of 1937, or under the Housing Act of
1949, in the construction or development of the project). Such records shall
contain the name, address, and social security number of each such worker, his
or her correct classification, hourly rates of wages paid (including rates of
contributions or costs anticipated for bona fide fringe
 



For Official Use Only



 
18

--------------------------------------------------------------------------------

 

For Official Use Only

 
benefits or cash equivalents thereof of the types described in section
1(b)(2)(B) of the Davis-Bacon Act), daily and weekly number of hours worked,
deductions made, and actual wages paid.  Whenever the Secretary of Labor has
found under 29 CFR 5.5(a)(1)(iv) that the wages of any laborer or mechanic
include the amount of any costs reasonably anticipated in providing benefits
under a plan or program described in section 1(b)(2)(B) of the Davis-Bacon Act,
the Contractor shall maintain records which show that the commitment to provide
such benefits is enforceable, that the plan or program is financially
responsible, and that the plan or program has been communicated in writing to
the laborers or mechanics affected, and records which show the costs anticipated
or the actual cost incurred in providing such benefits. Contractors employing
apprentices or trainees under approved programs shall maintain written evidence
of the registration of apprenticeship programs and certification of trainee
programs, the registration of the apprentices and trainees, and the ratios and
wage rates prescribed in the applicable programs.


 
(ii)   (A) The Contractor shall submit weekly for each week in which any
Contract work is performed a copy of all payrolls to the Department of Energy if
the agency is a party to the Contract, but if the agency is not such a party,
the Contractor will submit the payrolls to the Recipient or Subrecipient (as
applicable), applicant, sponsor, or owner, as the case may be, for transmission
to the Department of Energy. The payrolls submitted shall set out accurately and
completely all of the information required to be maintained under 29 CFR
5.5(a)(3)(i), except that full social security numbers and home addresses shall
not be included on weekly transmittals. Instead, the payrolls shall only need to
include an individually identifying number for each employee (e.g., the last
four digits of the employee's social security number). The required weekly
payroll information may be submitted in any form desired. Optional Form WH-347
is available for this purpose from the Wage and Hour Division Web site at
http://www.dol.gov/esa/whd/forms/wh347instr.htm or its successor site. The prime
Contractor is responsible for the submission of copies of payrolls by all
subcontractors. Contractors and subcontractors shall maintain the full social
security number and current address of each covered worker, and shall provide
them upon request to the Department of Energy if the agency is a party to the
Contract, but if the agency is not such a party, the Contractor will submit them
to the Recipient or Subrecipient (as applicable), applicant, sponsor, or owner,
as the case may be, for transmission to the Department of Energy, the
Contractor, or the Wage and Hour Division of the Department of Labor for
purposes of an investigation or audit of compliance with prevailing wage
requirements. It is not a violation of this section for a prime contractor to
require a subcontractor to provide addresses and social security numbers to the
prime contractor for its own records, without weekly submission to the
sponsoring government agency (or the Recipient or Subrecipient (as applicable),
applicant, sponsor, or owner).



(B) Each payroll submitted shall be accompanied by a "Statement of Compliance,"
signed by the Contractor or subcontractor or his or her agent who pays or
supervises the payment of the persons employed under the Contract and shall
certify the following:


(1) That the payroll for the payroll period contains the information required to
be provided under § 5.5 (a)(3)(ii) of Regulations, 29 CFR part 5, the
appropriate information is being maintained under § 5.5 (a)(3)(i) of
Regulations, 29 CFR part 5, and that such information is correct and complete;


(2) That each laborer or mechanic (including each helper, apprentice, and
trainee) employed on the Contract during the payroll period has been paid the
full weekly wages earned, without rebate, either directly or indirectly, and
that no deductions have been made either directly or indirectly from the full
wages
 


For Official Use Only

 


 
19

--------------------------------------------------------------------------------

 

For Official Use Only


 earned, other than permissible deductions as set forth in Regulations, 29 CFR
part 3;


(3) That each laborer or mechanic has been paid not less than the applicable
wage rates and fringe benefits or cash equivalents for the classification of
work performed, as specified in the applicable wage determination incorporated
into the Contract.


(C) The weekly submission of a properly executed certification set forth on the
reverse side of Optional Form WH-347 shall satisfy the requirement for
submission of the "Statement of Compliance" required by paragraph (a)(3)(ii)(B)
of this section.


(D) The falsification of any of the above certifications may subject the
Contractor or subcontractor to civil or criminal prosecution under section 1001
of title 18 and section 3729 of title 31 of the United States Code.


(iii) The Contractor or subcontractor shall make the records required under
paragraph (a)(3)(i) of this section available for inspection, copying, or
transcription by authorized representatives of the Department of Energy or the
Department of Labor, and shall permit such representatives to interview
employees during working hours on the job. If the Contractor or subcontractor
fails to submit the required records or to make them available, the Federal
agency may, after written notice to the Contractor, sponsor, applicant, or
owner, take such action as may be necessary to cause the suspension of any
further payment, advance, or guarantee of funds. Furthermore, failure to submit
the required records upon request or to make such records available may be
grounds for debarment action pursuant to 29 CFR 5.12.


(4) Apprentices and trainees­
(i) Apprentices. Apprentices will be permitted to work at less than the
predetermined rate for the work they performed when they are employed pursuant
to and individually registered in a bona fide apprenticeship program registered
with the U.S. Department of Labor, Employment and Training Administration,
Office of Apprenticeship Training, Employer and Labor Services, or with a State
Apprenticeship Agency recognized by the Office, or if a person is employed in
his or her first 90 days of probationary employment as an apprentice in such an
apprenticeship program, who is not individually registered in the program, but
who has been certified by the Office of Apprenticeship Training, Employer and
Labor Services or a State Apprenticeship Agency (where appropriate) to be
eligible for probationary employment as an apprentice. The allowable ratio of
apprentices to journeymen on the job site in any craft classification shall not
be greater than the ratio permitted to the Contractor as to the entire work
force under the registered program. Any worker listed on a payroll at an
apprentice wage rate, who is not registered or otherwise employed as stated
above, shall be paid not less than the applicable wage rate on the wage
determination for the classification of work actually performed. In addition,
any apprentice performing work on the job site in excess of the ratio permitted
under the registered program shall be paid not less than the applicable wage
rate on the wage determination for the work actually performed. Where a
Contractor is performing construction on a project in a locality other than that
in which its program is registered, the ratios and wage rates (expressed in
percentages of the journeyman's hourly rate) specified in the Contractor's or
subcontractor's registered program shall be observed. Every apprentice must be
paid at not less than the rate specified in the registered program for the
apprentice's level of progress, expressed as a percentage of the journeymen
hourly rate specified in the applicable wage determination. Apprentices shall be
paid fringe benefits in accordance with the provisions of the apprenticeship
program. If the apprenticeship program does not specify fringe benefits,
apprentices must be paid the full amount of fringe benefits listed on the wage
determination for the applicable classification. If the Administrator determines
that a different practice prevails for the applicable apprentice classification,
fringes shall be paid in accordance with that determination. In the event the
Office of Apprenticeship Training, Employer and Labor
 



For Official Use Only



 
20

--------------------------------------------------------------------------------

 

For Official Use Only


Services, or a State Apprenticeship Agency recognized by the Office, withdraws
approval of an apprenticeship program, the Contractor will no longer be
permitted to utilize apprentices at less than the applicable predetermined rate
for the work performed until an acceptable program is approved.


(ii) Trainees. Except as provided in 29 CFR 5.16, trainees will not be permitted
to work at less than the predetermined rate for the work performed unless they
are employed pursuant to and individually registered in a program which has
received prior approval, evidenced by formal certification by the U.S.
Department of Labor, Employment and Training Administration. The ratio of
trainees to journeymen on the job site shall not be greater than permitted under
the plan approved by the Employment and Training Administration. Every trainee
must be paid at not less than the rate specified in the approved program for the
trainee's level of progress, expressed as a percentage of the journeyman hourly
rate specified in the applicable wage determination. Trainees shall be paid
fringe benefits in accordance with the provisions of the trainee program. If the
trainee program does not mention fringe benefits, trainees shall be paid the
full amount of fringe benefits listed on the wage determination unless the
Administrator of the Wage and Hour Division determines that there is an
apprenticeship program associated with the corresponding journeyman wage rate on
the wage determination which provides for less than full fringe benefits for
apprentices. Any employee listed on the payroll at a trainee rate who is not
registered and participating in a training plan approved by the Employment and
Training Administration shall be paid not less than the applicable wage rate on
the wage determination for the classification of work actually performed. In
addition, any trainee performing work on the job site in excess of the ratio
permitted under the registered program shall be paid not less than the
applicable wage rate on the wage determination for the work actually performed.
In the event the Employment and Training Administration withdraws approval of a
training program, the Contractor will no longer be permitted to utilize trainees
at less than the applicable predetermined rate for the work performed until an
acceptable program is approved.


(iii) Equal employment opportunity. The utilization of apprentices, trainees,
and journeymen under this part shall be in conformity with the equal employment
opportunity requirements of Executive Order 11246, as amended and 29 CFR part
30.


(5) Compliance with Copeland Act requirements. The Contractor shall comply with
the requirements of29 CFR part 3, which are incorporated by reference in this
Contract.


(6) Contracts and Subcontracts. The Recipient, Subrecipient, the Recipient's,
and Subrecipient's contractors and subcontractor shall insert in any Contracts
the clauses contained herein in(a)(l) through (10) and such other clauses as the
Department of Energy may by appropriate instructions require, and also a clause
requiring the subcontractors to include these clauses in any lower tier
subcontracts. The Recipient shall be responsible for the compliance by any
subcontractor or lower tier subcontractor with all of the paragraphs in this
clause.


(7) Contract termination: debarment. A breach of the Contract clauses in 29 CFR
5.5 may be grounds for termination of the Contract, and for debarment as a
contractor and a subcontractor as provided in 29 CFR 5.12.


(8) Compliance with Davis-Bacon and Related Act requirements. All rulings and
interpretations of the Davis-Bacon and Related Acts contained in 29 CFR parts
1,3, and 5 are herein incorporated by reference in this Contract.


(9) Disputes concerning labor standards. Disputes arising out of the labor
standards provisions of this Contract shall not be subject to the general
disputes clause of this Contract. Such disputes shall be resolved in accordance
with the procedures of the Department of Labor set forth in 29 CFR parts 5, 6,
and 7. Disputes within the meaning of this clause include disputes between the
Recipient, Subrecipient, the Contractor (or any of its subcontractors), and the
contracting agency, the U.S. Department of Labor, or the employees or their
representatives.


(10) Certification of eligibility.
 


For Official Use Only

 


 
21

--------------------------------------------------------------------------------

 

For Official Use Only


(i) By entering into this Contract, the Contractor certifies that neither it
(nor he or she) nor any person or firm who has an interest in the Contractor's
firm is a person or firm ineligible to be awarded Government contracts by virtue
of section 3(a) of the Davis-Bacon Act or 29 CFR 5.I2(a)(1).


(ii) No part of this Contract shall be subcontracted to any person or firm
ineligible for award of a Government contract by virtue ofsection3(a) of the
Davis-Bacon Act or 29 CFR5.12(a)(1).


(iii) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.


(b) Contract Work Hours and Safety Standards Act. As used in this paragraph, the
terms laborers and mechanics include watchmen and guards.
(1) Overtime requirements. No Contractor or subcontractor contracting for any
part of the Contract work which may require or involve the employment of
laborers or mechanics shall require or permit any such laborer or mechanic in
any workweek in which he or she is employed on such work to work in excess of
forty hours in such workweek unless such laborer or mechanic receives
compensation at a rate not less than one and one-halftimes the basic rate of pay
for all hours worked in excess of forty hours in such workweek.


(2)Violation; liability for unpaid wages; liquidated damages. In the event of
any violation of the clause set forth in paragraph (b)(I) of this section, the
Contractor and any subcontractor responsible therefore shall be liable for the
unpaid wages. In addition, such Contractor and subcontractor shall be liable to
the United States (in the case of work done under contract for the District of
Columbia or a territory, to such District or to such territory), for liquidated
damages. Such liquidated damages shall be computed with respect to each
individual laborer or mechanic, including watchmen and guards, employed in
violation of the clause set forth in paragraph (b)(I) of this section, in the
sum of $10 for each calendar day on which such individual was required or
permitted to work in excess of the standard workweek of forty hours without
payment of the overtime wages required by the clause set forth in paragraph
(b)(I) of this section.


(3) Withholding for unpaid wages and liquidated damages. The Department of
Energy or the Recipient or Subrecipient shall upon its own action or upon
written request of an authorized representative of the Department of Labor
withhold or cause to be withheld, from any moneys payable on account of work
performed by the Contractor or subcontractor under any such contract or any
other Federal contract with the same prime Contractor, or any other
federally-assisted contract subject to the Contract Work Hours and Safety
Standards Act, which is held by the same prime contractor, such sums as may be
determined to be necessary to satisfy any liabilities of such Contractor or
subcontractor for unpaid wages and liquidated damages as provided in the clause
set forth in paragraph (b)(2) of this section.


(4) Contracts and Subcontracts~ The Recipient, Subrecipient, and Recipient's and
Subrecipient's contractor or subcontractor shall insert in any Contracts, the
clauses set forth in paragraph (b)(1) through (4) of this section and also a
clause requiring the subcontractors to include these clauses in any lower tier
subcontracts. The Recipient shall be responsible for compliance by any
subcontractor or lower tier subcontractor with the clauses set forth in
paragraphs (b)(1) through (4) of this section.


(5) The Contractor or subcontractor shall maintain payrolls and basic payroll
records during the course of the work and shall preserve them for a period of
three years from the completion of the Contract for all laborers and mechanics,
including guards and watchmen, working on the Contract. Such records shall
contain the name and address of each such employee, social security number,
correct classifications, hourly rates of wages paid, daily and weekly number of
hours worked, deductions made, and actual wages paid. The records to be
maintained under this paragraph shall be made available by the Contractor or
subcontractor for inspection, copying, or transcription by authorized
representatives of the Department of Energy and the Department of Labor, and the
Contractor or subcontractor will permit such representatives to interview
employees during working hours on the job.
 


For Official Use Only

 


 
22

--------------------------------------------------------------------------------

 

For Official Use Only


(c) Recipient Functions (Only if applicable).


(1) On behalf of the Department of Energy (DOE), Recipient shall perform the
following functions:


(a) Obtain, maintain, and monitor all DBA certified payroll records submitted by
the Subrecipients and Contractors at any tier under this Award;


(b) Review all DBA certified payroll records for compliance with DBA
requirements, including applicable DOL wage determinations;


(c) Notify DOE of any non-compliance with DBA requirements by Subrecipients or
Contractors at any tier, including any non-compliances identified as the result
of reviews performed pursuant to paragraph (b) above;


(d) Address any Subrecipient and any Contractor DBA non-compliance issues; if
DBA non-compliance issues cannot be resolved in a timely manner, forward
complaints, summary of investigations and all relevant information to DOE;


(e) Provide DOE with detailed information regarding the resolution of any DBA
non-compliance issues;


(f) Perform services in support of DOE investigations of complaints filed
regarding noncompliance by Subrecipients and Contractors with DBA requirements;


(g) Perform audit services as necessary to ensure compliance by Subrecipients
and Contractors with DBA requirements and as requested by the Contracting
Officer; and


(h) Provide copies of all records upon request by DOE or DOL in a timely manner.


(2) All records maintained on behalf of the DOE in accordance with paragraph (1)
above are federal government (DOE) owned records. DOE or an authorized
representative shall be granted access to the records at all times.


(3) In the event of, and in response to any Freedom of Information Act, 5 U.S.C.
552, requests submitted to DOE, Recipient shall provide such records to DOE
within 5 business days of receipt of a request from DOE.


27. GOVERNMENT INSIGHT


DOE and the Recipient are bound to each other by a duty of good faith and best
effort to achieve the goals of the Project. DOE and the Recipient agree to
provide early notification to each other of problems or issues which may arise
in the performance of this Project, and to work collaboratively to resolve
problems.


The Recipient is responsible for the overall Project, including execution,
technical and project management, reporting, financial and administrative
matters.


In recognition of the significance of this Project to the nation's energy
infrastructure and energy agenda the Recipient agrees to provide additional
access to project related information. The DOE Program Manager or their designee
will be provided access, on a non-interference basis, to technical and project
status meetings or tests via telephone or in person to better understand the
progress and challenges of the Project. DOE may participate in meetings,
reviews, and tests and may provide input and comment but has no right of
approval or direction. The Recipient shall notify the DOE Program Manager of
meetings, reviews, or tests and provide related documents reasonably in advance
to permit insight. The Recipient is not expected to delay any aspect of
performance to accommodate DOE insight.
 


For Official Use Only

 


 
23

--------------------------------------------------------------------------------

 

For Official Use Only


DOE federal employees are subject to the provisions of the Trade Secrets
Act.  If DOE contractor support personnel participate they shall be subject to
appropriate obligations of confidentiality to DOE.


28. NO COST EXTENSION -REQUIREMENT FOR TIMELY DELIVERABLES


In recognition of the significance of this Project to the nation's energy
infrastructure and energy agenda the DOE requests any extension to the Project
period be coordinated in advance, in writing, with the cognizant DOE Contracting
Officer. The Recipient is requested to provide a proposed end date, the reason
for the extension, an explanation how the Project will be completed by the
proposed end date, a positive statement that the available funding on the award
is adequate to complete the Project, and a positive statement that all Project
costs will be submitted to DOE in sufficient time to allow for payment no later
than September 30, 2015.


If DOE agrees with the need for an extension and the request is fully supported
the Contracting Officer shall issue a modification to the award with the revised
project period.


The Recipient does have the right to unilaterally extend the award one time for
up to one year. However, any one-time, no cost extension will not change the
requirements for deliverables or milestone dates unless agreed to in writing by
DOE.


29. FAILURE TO RECEIVE OR RECISSION OF REGULATORY AND OTHER REQUIRED PROJECT
APPROVALS


In the event the project fails to secure required approval(s) from a Public
Utility Commission or similar regulatory or other body required to grant
approvals for the project to proceed, or prior approvals are rescinded, the
Recipient shall immediately notify the DOE Contracting Officer and Technical
Project Officer. In addition, the Recipient shall immediately halt project work
on the portion of the project that was subject to required approval(s). Within
three working days of the notification of such event, the DOE Contracting
Officer and Technical Project Officer shall initiate an examination, with the
Recipient, of the impact of the withheld or withdrawn approvals on the project's
objectives. This review shall include, but is not limited to, the Recipient's
continued ability to provide their cost share; the ability to meet the project's
technical objectives; the ability of the project to complete data and metrics
objectives, including agreed to consumer behavior studies; the ability of the
project to complete work on schedule. Upon completion of the examination of the
impact, the Contracting Officer will issue direction as to whether the project
shall proceed as planned, proceed in a modified form or be terminated. If the
project is modified or terminated, the recipient will not be liable for
repayment of DOE funds received and reimbursed. Further, if the project is
modified or terminated, DOE shall maintain its responsibility to pay its share
of all allowable project costs incurred by the recipient but not yet submitted
for reimbursement to DOE through the date of termination. The DOE will have the
unilateral right to deobligate any federal funds over and above those required
to meet our reduced obligation.


30. PROJECT DELIVERABLES


A. CYBER SECURITY PLAN


The Recipient is required to submit to the DOE Technical Project Officer, a plan
for how it will address cyber security requirements. Failure to submit an
acceptable cyber security plan within a reasonable time frame may result in
termination of the award. In addition, failure to effectively implement the DOE
approved cyber security plan may result in termination of the award.


The cyber security plan shall describe the Recipient's approach to detect,
prevent, communicate with regard to, respond to, or recover from system security
incidents. The plan shall address the following areas from both a technical and
a management (organizational) perspective:
 



For Official Use Only

 


 
24

--------------------------------------------------------------------------------

 

For Official Use Only


•  
Risk Assessment (focusing on vulnerabilities and impact);

•  
Risk Mitigation (focusing on vulnerabilities and impact);

•  
Standards;

•  
Quality Assurance;

•  
Impact on Overall Grid Security.



This plan shall be consistent with the cyber security approach provided in the
proposal, modified or enhanced as necessary to address any issues identified by
DOE during negotiations. The plan is to be submitted within 30 calendar days of
the date the Contracting Officer signs the award agreement. Thereafter, the
Contracting Officer will provide approval or non-approval with comments. If the
Recipient is required to resubmit its plan, the revised plan is due within
15workingdays of receipt of DOE's comments.


B. PROJECT EXECUTION PLAN


The Recipient is required to submit to the DOE Technical Project Officer a draft
Project Execution Plan (PEP) within 30 calendar days of the date the Contracting
Officer signs the award agreement and a final PEP within 60 days of the date the
Contracting Officer signs the award agreement in the format outlined below. The
elements of the Project Execution Plan should be consistent with the Management
Plan, Project Schedule, and Risk Management discussions contained in the
Recipient's proposal in the application submitted in response to Funding
Opportunity Announcement Number DE-FOA-0000058 and with the detailed budget
submission.


The intent of the Project Execution Plan is to provide the DOE with appropriate
understanding and insight into the approach and methodology the Recipient will
use to manage the project to successful completion. The Recipient is expected to
use a set of tailored project management tools and techniques in the management
of their projects. It will also provide the baseline against which the Recipient
will provide status of progress on project execution. This clause is not
intended to limit or restrict the Recipient's ability to implement any
management systems or controls deemed necessary for the management of the
project, except as otherwise provided by law or this agreement.


The PEP provided to DOE will contain the following items:
•  
A description of the project including the end product or end result being
accomplished

•  
Work Breakdown Structure (WBS) to Level 2, with dictionary

•  
Integrated Schedule

•  
Performance Measurement Baseline (PMB)

•  
A Listing of Major Project Milestones tied to the WBS and PMB

•  
The Project Responsibility Assignment Matrix for the WBS

•  
Project Risk Management Plan

 
The methodology and approach used to meet the various requirements listed in the
PEP should be tailored appropriately in consideration of the complexity, cost,
and risks of each project. Requirements must be addressed to the extent
necessary and practical for managing the project. Tailoring may involve
consolidation of decisions, documentation, substituting equivalent documents, or
concurrency of processes. Tailoring does not imply the omission of essential
elements.


All of the PEP elements or an equivalent will be required for all projects, but
their initial character/attributes and subsequent implementation can vary based
on project size.


A common structure for reporting the current status of SGIG projects will be
used to deliver project status and assessment information to DOE. SGIG projects
will provide the following data. These data will be compiled into status reports
to assist DOE in its reporting requirements under the Recovery Act.


The Recipient shall use the following template to submit the Project Execution
Plan Template;
 


For Official Use Only

 


 
25

--------------------------------------------------------------------------------

 

For Official Use Only



Section 1 -Cover and Signature Pages


1.1 Cover Page
The cover page should include the .title of the document, document control
number, project name, project number, site name, document date, restrictions or
classification (as applicable), and any appropriate disclaimers.


1.2 Revisions Page
All revision numbers and associated dates should be captured along with the date
the document was approved.


1.3 Signature Page
The signature page(only one page in length) is the second page and should
contain the following:
•  
Project name and number

•  
Site name

•  
Date

•  
Restrictions or classification

•  
Approval authority

•  
Signature block for the primary author



1.4 Table of Contents
The document table of contents should include lists of tables and figures.


1.5 Acronyms List
The list should include acronyms used in the document and their definitions.


Section 2 -Main Body


2.1 Introduction
In this section, the awardee should briefly describe the PEP and the major
participants involved in the project. Example text is provided below.


This document is the Project Execution Plan (PEP)for the name of SGIG Project.
It sets forth roles and responsibilities, project baselines, and project risks.


This PEP will be updated as required and reviewed at least annually until the
project is complete.


2.2 Project Description
Provide a summary-level description of the project, including:


•  
Project objectives

•  
Major system components and their functions

•  
Major project assumptions and uncertainties



2.3 Management Structure
The project organization should be described, including an organization chart
that identifies the various participants, their roles and responsibilities,
interfaces and reporting relationships. If certain vendors or contractors have
not yet been chosen, identify their roles in a generic fashion.
 


For Official Use Only



 
26

--------------------------------------------------------------------------------

 

For Official Use Only


 
Section 3 –Tailoring Strategy


This section should document how the PEP requirements will be met through a
tailored application of project management and project controls.


Tailoring is a flexible approach that allows appropriate levels of effort or
analytical rigor to be used in fulfilling all requirements. Tailoring does not
mean waiving requirements, nor does it imply the omission of essential elements
in the acquisition process.


Section 4 -Project Baseline


4.1 Performance Management Baseline (PMB)
The PMB is a time-phased budget plan for accomplishing work, against which
performance is measured. It includes the budgets assigned to scheduled control
accounts and the applicable indirect budgets. The PMB should represent the
monetized value of all work expected to be accomplished under the project. It
represents the Budgeted Cost of Work Scheduled (BCWS) element in the online
web-based Project Management Reporting System.


Technical performance parameters and deliverables should define key features of
the project and how it/they will perform when completed at Project Close Out
including characteristics (quantity, size, etc.), functions, requirements, or
the design basis that, if changed, would have a major impact on system or
facility performance. It includes all costs for both Federal and recipient.
 
 
4.1.1 Work Breakdown Structure (WBS) and WBS Dictionary


 
The WBS is the product-oriented grouping of project elements that organize and
define the total scope of the project. A WBS Dictionary is a listing of WBS
elements with a short description of the work scope content in each element. The
Dictionary helps ensure consistent understanding and use of the WBS elements
among all of the WBS users.


Provide WBS Level 2 and WBS Dictionary listing of work breakdown structure
elements with a short description of the work scope content in each element. For
the purposes of the PEP due to DOE, WBS Levell should be the project that the
SGIG grant is funding, e.g., Smart Grid West Virginia.


4.1.2 Integrated Schedule
The integrated schedule should display duration and linkages of the various
tasks required to accomplish the project and should display the project's
critical path. Preferentially the integrated schedule will be provided as a
Gantt chart with the task identified and planned start and completion dates
listed.


4.2 List of Major Project Milestones
Provide a list of the major project milestones. Examples of the types of major
milestones could be the completion of design for communications architecture,
initiation of Phase I meter installation, and receipt of state Public Utilities
Commission (PUC) approval. The list should describe the milestone and the
planned milestone date. If using an early start/late start milestone planning
approach, identify which date.


4.3 Project Responsibility Assignment Matrix
The Project Responsibility Assignment Matrix allocates responsibility for
accomplishment of the outcome of a specific element identified in the WBS to a
specific individual.


Section 5 -Project Risk Management/Oversight


5.1.  Risk Management
A Risk Management Plan (RMP) should be prepared to identify and manage those
events that could threaten the project's success. The RMP should describe the
policies and practices for managing risk
 



For Official Use Only

 


 
27

--------------------------------------------------------------------------------

 

For Official Use Only



 
and a summary of the results of your risk analysis.  The identification,
evaluation, associated handling strategy or action, and the ultimate disposition
of each risk should be documented.


To the extent that it covers these factors, the risk management section of your
proposal can be used as the RMP.


At a minimum, the RMP should comprise a table that provides the following risk
event information


Event ID
No.
Event Title
Event Description
Likelihood
of
Occurrence
Event Consequence
Handling Strategy
Cost/Schedule Impact
Comments





C. METRICS AND BENEFITS REPORTING PLAN


The Recipient is required to develop and implement a plan for the collection and
reporting of project ­related metrics and benefits, as stated in the Smart Grid
Investment Grant (SGIG) Funding Opportunity Announcement (DE-FOA-000058). This
information will be used by DOE to assess the impact of smart grid technology
deployed by the SGIG program. More information on the types of metrics and
benefits DOE is interested in examining are provided in the "Guidebook for ARRA
Smart Grid Program Metrics and Benefits" (Guidebook), dated December 7, 2009.
The Recipient is encouraged to work collaboratively with DOE to seek guidance
and clarification regarding questions in completing its Metrics and Benefits
Reporting Plan.


1. Plan Outline


The Recipient shall be responsible for developing and submitting a Metrics and
Benefits Plan that is consistent with its SGIG proposal and provides a
sufficiently detailed description of how metrics information will be developed
and reported to DOE. The Metrics and Benefits Plan shall include at a minimum
the following information:


·  
Discussion of Project Metrics and Benefits:



o  
An identification with pertinent descriptions of the specific build and impact
metrics that will be reported to DOE. The metrics will apply to the total
project supported both by DOE and cost-shared funds.  These metrics are
described in more detail in Appendix A of the Guidebook.

o  
Sufficient information so that build metrics can be correlated with numbers and
types of customers (i.e., residential, commercial, industrial), the extent of
service area covered, and how funding is allocated against equipment, as well as
with other related build metrics (e.g., type of dynamic pricing program
correlated with metering features).  Build metrics will include the numbers and
types of jobs created.

o  
A description of the types of data, including their characteristics (e.g.,
frequency of measurement, units), and the calculations used to derive impact
metrics.  Assumptions or ranges of input values used should be provided.

o  
A description of how impact metrics would lead to benefits with recommendations
for how benefits would be quantitatively estimated.

o  
Baseline values for each build and impact metric, including the basis and
methods applied for calculating baseline information (e.g., application of
normalization, averaging or forecasting approaches).



·  
Implementation:

 


For Official Use Only

 


 
28

--------------------------------------------------------------------------------

 

For Official Use Only


o  
Provide a schedule showing how the reporting of build and impact metrics
coincides with the deployment of smart grid technology and key decision
milestones (e.g., implementation of approved dynamic pricing tariffs).

o  
Present approaches for collaboration between DOE and the Recipient (including
representative organizations) to discuss key issues and share valuable
information derived from the project.



·  
Reporting:



o  
Present the schedule for reporting build and impact metrics and benefits, as
specified in Attachment B, Federal Assistance Reporting Checklist and
Instructions.



2. Consistency and Data Quality


DOE expects to work collaboratively with the Recipient to develop consistency
and quality in the methods used to calculate metrics and develop appropriate
baselines. It is the Recipient's responsibility to collect and assemble data
required to produce the metrics and benefits. In addition, the Recipient shall
be available to answer questions DOE may have regarding how the metrics were
developed.


3. Plan Development and Submittal


Within 60 days following the award of a grant, the Recipient is required to
submit to DOE a draft Metrics and Benefits Reporting Plan. The Recipient is
encouraged to work collaboratively with DOE to seek guidance and clarification
regarding questions in completing the Metrics and Benefits Reporting Plan. The
Recipient shall submit a draft final Metrics and Benefits Reporting Plan within
30 days following the receipt of written comments from DOE. The draft final plan
will be considered final once approved by DOE.


D. CONSUMER BEHAVIOR STUDY PLAN


Special Note: This clause only applies to recipients who proposed in their
application submitted in response to the Funding Opportunity Announcement Number
DE-FOA-0000058 to conduct a consumer behavior study with control and randomized
treatment groups. Recipients may opt out of this program after discussion with
their Technical Project Officer.


Recipients who proposed conducting a consumer behavior study with control and
randomized treatment groups, as stated in the Smart Grid Investment Grant (SGIG)
Funding Opportunity Announcement (DE­FOA-000058) are required to develop and
implement a plan to carefully evaluate the behavior of consumers with respect to
the dynamic pricing of electricity rates. More information on the approach
recommended for these studies, including the types of data that would be made
available, is provided in Appendix D of the "Guidebook for ARRA Smart Grid
Program Metrics and Benefits" (Guidebook), dated December 7, 2009, as amended
from time to time.


Within 90 days following the award of a grant, the Recipient is required to
submit to DOE a Consumer Behavior Study Plan. In addition, the Recipient is
required to submit interim and final Evaluation Reports (Attachment B, Federal
Assistance Reporting Checklist and Instructions). The Recipient is encouraged to
work closely with DOE in developing this plan, as well as throughout the study
period. DOE expects that final submitted Consumer Behavior Study Plan shall be
consistent with the requirements of the SGIG FOA, and adhere to well-established
and theoretically appropriate methods.


1. Plan Outline


The Recipient is responsible for developing and submitting a Consumer Behavior
Study Plan consistent with its SGIG proposal and provide a more detailed
description of how the dynamic pricing
 


For Official Use Only

 


 
29

--------------------------------------------------------------------------------

 

For Official Use Only



 
with randomization component of its project will be designed, implemented,
evaluated, and reported to DOE.  The Consumer Behavior Study Plan shall include
at a minimum the following:


·  
 Project Design:



o  
Identify key research questions to be addressed in the project;

o  
Describe how the project will be marketed to customers and how customers will
participate (e.g., opt-in, opt-out, randomly assigned);

o  
Describe the target population and sample and how it will be stratified and
developed;

o  
Describe control and treatment groups that will be represented (e.g., pricing,
technology, education) and how customers will be assigned to each group (e.g.,
opt-in, opt-out, randomly assigned) based on desired levels of confidence and
precision within the analysis;

o  
Describe the specific rate design(s) that will be tested and controlled for, as
well as what price levels will be used;

o  
Describe specific enabling technologies, if any, that will be tested and
controlled for;

o  
Describe the specific feedback information approaches and/or methods, if any,
that will be tested and controlled for;

o  
Describe customer characteristic information that will be collected from each
participant (see Appendix D of the Guidebook for minimum requirements) and
methods that will be used to collect this information (e.g., field survey,
utility customer database). Stipulate if this information will be reported to
DOE at the customer level or the customer-cohort level. If results are reported
at the customer-cohort level, the Recipient shall ensure that cohort level data
has at least three customers in each "cell."



·  
Implementation:



o  
Provide a milestone schedule for the implementation phase of the project,
including expected dates for obtaining regulatory approval and for submitting
the draft Evaluation Report, as specified in Attachment B, Federal Assistance
Reporting Checklist and Instructions;

o  
Describe how the target sample will be maintained throughout the duration of the
project;

o  
Describe the data collection process that will be required for the evaluation.



·  
Evaluation:



o  
Describe methodology that will be used to evaluate the key research questions;

o  
Describe data requirements to complete the evaluation;

o  
Describe what kinds of information will be reported as an output from the
evaluation.



·  
Data Reporting:



o  
Describe the frequency of reporting with respect to the Consumer Behavior Study
Plan, Interim and Final Evaluation Reports, and data, as specified in Attachment
B, Federal Assistance Reporting Checklist and Instructions.



2. Regulatory Approval Process


Where required, the Recipient shall seek approval from the applicable regulatory
authority and/or oversight body to implement the dynamic pricing with
randomization project.


If the Recipient receives approval from the applicable regulatory body and/or
oversight board for the dynamic pricing with randomization project consistent
with what is specified in the approved Consumer Behavior Study Plan, the study
may proceed under current funding levels.


31. ADVANCE UNDERSTANDING FOR FEDERAL INCOME TAX TREATMENT
 


For Official Use Only



 
30

--------------------------------------------------------------------------------

 

For Official Use Only


The  Recipient and the Department of Energy (DOE) understand that the
Recipient’s project scope, budget and project execution plan are based on the
assumption that the Smart Grid Investment Grant (SGIG) funds provided by DOE
will be considered nontaxable income under Internal Revenue Code (IRC)
118(a).  As of the date of this Agreement, the Internal Revenue Service (“IRS”)
has not yet issued guidance or otherwise made a determination regarding the
applicability of IRC 118(a) under the SGIG program.  For this reason and so that
the Recipient is not prejudiced by an IRS determination following the execution
of this Agreement, the process set out below will be followed in the
circumstances described:


(A) In the event the IRS declines to issue guidance by May 1, 2010 providing
that some or all of SGIG grant funds may be treated as nontaxable income under
IRC 118(a) under the terms and conditions of this Agreement, Recipient may elect
to reopen this Agreement for negotiation as provided for below.


(B) In the event IRS determines that terms and conditions which differ from
those contained in this Agreement would permit all or some of the SGIG funds to
be treated as nontaxable income and in the event DOE offers to modify the
standard terms and conditions for other SGIG recipients in order to cause all or
some portion of the SGIG grant funds to be treated by IRS as nontaxable capital
contributions, the DOE Contracting Officer shall notify the Recipient of the
proposed modification(s).


(C) Within the earliest of (i) thirty calendar days after delivery of a
notification by DOE that the IRS has advised that the IRS has declined to issue
guidance providing that some or all of SGIG grant funds may be treated as
nontaxable income under IRC 118(a); (ii) fourteen calendar days after the date
of notice from the Contracting Officer of a modification of the Agreement
provided for in (B) above to support treatment as nontaxable capital
contributions; or (iii) by May 14, 2010 if IRS has failed to issue guidance by
May 1, 2010, the Recipient shall notify the DOE Contracting Officer and
Technical Project Officer as to whether the Recipient elects (1) to proceed with
the project as planned, or (2) to reopen this Agreement (including the scope of
the project) for negotiation to reflect impacts to the project. If Recipient
elects to reopen this Agreement for negotiations, DOE and Recipient shall
dedicate authorized representatives to negotiate in good faith.


(D) If the parties have not satisfactorily concluded negotiations after a period
of sixty calendar days: (i) DOE may elect to terminate such negotiations; (ii)
Recipient may elect to terminate such negotiations and may, but shall not be
required to, terminate this Agreement in its entirety in accordance with 10
C.F.R. § 600.351(a) (3). If the project is modified or terminated pursuant to
this Provision of the Agreement, allowable costs will not include costs incurred
after the effective date of the termination and the Recipient authorizes DOE to
deobligate amounts in excess of the amounts incurred at the effective date of
the termination. In the event of modification of the project scope or
termination of the Agreement pursuant to this Provision, DOE shall have no
liability for any termination costs. If the project is modified or terminated
pursuant to this Section 31, Recipient shall not be liable for repayment of DOE
funds received that are otherwise allowable through the date of such
modification or termination.





 

 
31

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Applicant Name: NV Energy
Award Number: DE-FOA-0000058
Attachment A

 
Budget Information - Non Construction Programs
 
Section A - Budget Summary
       
Estimated Unobligated Funds
New or Revised Budget
Grant Program Function or Activity
 
(a)
Catalog of Federal Domestic Assistance Number
(b)
Federal
 
(c)
Non-Federal
 
(d)
Federal
 
(e)
Non-Federal
 
(f)
Total
 
(g)
1. Smart Grid Investment Grant (ARRA)
81.122
n/a
n/a
$137,877,906
$137,877,906
$275,755,813
2.
         
$0
3.
         
$0
4.
         
$0
5. 
Totals
 
$0
$0
$137,877,906
$137,877,906
$275,755,813
Section B - Budget Categories
   
Grant Program, Function or Activity
 
6. Object Class Categories
(1) Smart Grid Investment Grant
(2)
(3)
(4)
Total (5)
a. Personnel
$11,273,887
     
$11,273,887
b. Fringe Benefits
$10,750,057
     
$10,750,057
c. Travel
$0
     
$0
d. Equipment
$15,197,836
     
$15,197,836
e. Supplies
$158,922,295
     
$158,922,295
f. Contractual
$71,445,959
     
$71,445,959
g. Construction
$0
     
$0
h. Other
$0
     
$0
i.  Total Direct Charges (sum of 6a-6h)
$267,590,035
$0
$0
$0
$267,590,035
j.  Indirect Charges
$8,165,778
     
$8,165,778
k. Totals (sum of 6i-6j) *
$275,755,813
$0
$0
$0
$275,755,813
 
7. Program Income
n/a
     
$0



SF-424A (Rev. 4-92)
Previous Edition Usable
Prescribed by OMB Circular A-102

Authorized for Local Reproduction

 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
Section C - Non-Federal Resources
 
(a) Grant Program
 
(b) Applicant
(c) State
(d) Other Sources
(e) Totals
8.  Smart Grid Investment Grant (ARRA)
 
$137,877,906
$0
$0
$137,877,906
9.
       
$0
10
       
$0
11.
       
$0
12. Total (sum of lines 8-11)
 
$137,877,906
$0
$0
$137,877,906
Section D - Forecasted Cash Needs
   
Total for 1st Year
1st Quarter
2nd Quarter
3rd Quarter
4th quarter
13. Federal
$18,271,361
$4,567,840
$4,567,840
$4,567,840
$4,567,840
14. Non-Federal
$18,271,361
$4,567,840
$4,567,840
$4,567,840
$4,567,840
15. Total (sum of lines 13 and 14)
$36,542,721
$9,135,680
$9,135,680
$9,135,680
$9,135,680
Section E - Budget Estimates of Federal Funds Needed for Balance of the Project
     
Future Funding Periods (Years)
(a) Grant Program
 
(b) First (2010)
(c) Second (2011)
(d) Third (2012)
(e) Fourth
16. Smart Grid investment Grant (ARRA)
 
$18,271,361
$62,623,448
$56,983,098
n/a
17.
         
18.
         
19.
         
20. Total (sum of lines 16-19)
 
$18,271,361
$62,623,448
$56,983,098
$0
Section F - Other Budget Information
 
21. Direct Charges                             n/a
 
22. Indirect Charges
 
n/a
23. Remarks                                        This Budget Information file
addresses total costs for NVE during entirety of the project.
* Advanced Service Delivery project gas costs, amounting to $25,496,142, are not
included

 
SF-424A (Rev. 4-92)
Previous Edition Usable
Prescribed by OMB Circular A-102

Authorized for Local Reproduction

 
Page 2 of 4

--------------------------------------------------------------------------------

 
 
Instructions for the SF-424A
 
Public Reporting Burden for this collection of information is estimated to
average 3.0 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Please do not return
your completed form to the Office of Management and Budget, send it to the
address provided by the sponsoring agency.

 
General Instructions
This form is designed so that application can be made for funds from one or more
grant programs. In preparing the budget, adhere to any existing Federal grantor
agency guidelines which prescribe how and whether budgeted amounts should be
separately shown for different functions or activities within the program. For
some programs, grantor agencies may require budgets to be separately shown by
function or activity. For other programs, grantor agencies may require a
breakdown by function or activity. Sections A, B, C, and D should include budget
estimates for the whole project except when applying for assistance which
requires Federal authorization in annual or other funding period increments. In
the later case, Sections A, B, C, and D should provide the budget for the first
budget period (usually a year) and Section E should present the need for Federal
assistance in the subsequent budget periods. All applications should contain a
breakdown by the object class categories shown in Lines a-k of Section B.
 
Section A. Budget Summary Lines 1-4 Columns (a) and (b)
For applications pertaining to a single Federal grant program (Federal Domestic
Assistance Catalog number) and not requiring a functional or activity breakdown,
enter on Line 1 under Column (a) the catalog program title and the catalog
number in Column (b).
For applications pertaining to a single program requiring budget amounts by
multiple functions or activities, enter the name of each activity or function on
each line in Column (a), and enter the catalog number in Column (b). For
applications pertaining to multiple programs where none of the programs require
a breakdown by function or activity, enter the catalog program title on each
line in Column (a) and the respective catalog number on each line in Column (b).
 
For applications pertaining to multiple programs where one or more programs
require a breakdown by function or activity, prepare a separate sheet for each
program requiring the breakdown. Additional sheets should be used when one form
does not provide adequate space for all breakdown of data required. However,
when more than one sheet is used, the first page should provide the summary
totals by programs.
 
Lines 1-4, Columns (c) through (g)
 
For new applications, leave Columns (c) and (d) blank. For each line entry in
Columns (a) and (b), enter in Columns (e), (f), and (g) the appropriate amounts
of funds needed to support the project for the first funding period (usually a
year).
 
For continuing grant program applications, submit these forms before the end of
each funding period as required by the grantor agency. Enter in Columns (c) and
(d) the estimated amounts of funds which will remain unobligated at the end of
the grant funding period only if the Federal grantor agency instructions provide
for this. Otherwise, leave these columns blank. Enter in columns (e) and (f) the
amounts of funds needed for the upcoming period. The amount(s) in Column (g)
should be the sum of amounts in Columns (e) and (f).
 
For supplemental grants and changes to existing grants, do not use Columns (c)
and (d). Enter in Column (e) the amount of the increase or decrease of Federal
funds and enter in Column (f) the amount of the increase or decrease of
non-Federal funds. In Column (g) enter the new total budgeted amount (Federal
and non-Federal) which includes the total previous authorized budgeted amounts
plus or minus, as appropriate, the amounts shown in Columns (e) and (f). The
amount(s) in Column (g) should not equal the sum of amounts in Columns (e) and
(f).
 
Line 5—Show the totals for all columns used.
 
Section B. Budget Categories
In the column headings (a) through (4), enter the titles of the same programs,
functions, and activities shown on Lines 1-4, Column (a), Section A. When
additional sheets are prepared for Section A, provide similar column headings on
each sheet. For each program, function or activity, fill in the total
requirements for funds (both Federal and non-Federal) by object class
categories.
 
Lines 6a-i—Show the totals of Lines 6a to 6h in each column.
 
Line 6j—Show the amount of indirect cost.
 
Line 6k—Enter the total of amounts on Lines 6i and 6j For all applications for
new grants and continuation grants the total amount in column (5), Line 6k,
should be the same as the total amount shown in Section A, Column (g), Line 5.
For supplemental grants and changes to grants, the total amount of the increase
or decrease as shown in Columns (1)-(4), Line 6k should be the same as the sum
of the amounts in Section A, Columns (e) and (f) on Line 5.
Line 7—Enter the estimated amount of income, if any, expected to be generated
from this project. Do not add or subtract this amount from the total project
amount. Show under the program narrative statement the nature and source of
income. The estimated amount of program income may be considered by the federal
grantor agency in determining the total amount of the grant.

SF-424A (Rev. 4-92
Previous Edition Usable
Authorized for Local Reproduction
Prescribed by OMB Circular A-102


 
Page 3 of 4

--------------------------------------------------------------------------------

 


Section C. Non-Federal Resources
 
Lines 8-11—Enter amounts of non-Federal resources that will be used on the
grant. If in-kind contributions are included, provide a brief explanation on a
separate sheet.
 
Column (a)—Enter the program titles identical to Column (a), Section A. A
breakdown by function or activity is not necessary.
 
Column (b)—Enter the contribution to be made by the applicant.
 
Column (c)—Enter the amount of the State's cash and in-kind contribution if the
applicant is not a State or State agency. Applicants which are a State or State
agencies should leave this column blank.
 
Column (d)—Enter the amount of cash and in-kind contributions to be made from
all other sources.
 
Column (e)—Enter totals of Columns (b), (c), and (d).
 
Line 12—Enter the total for each of Columns (b)-(e). The amount in Column (e)
should be equal to the amount on Line 5, Column (f) Section A.
 
Section D. Forecasted Cash Needs
 
Line 13—Enter the amount of cash needed by quarter from the grantor agency
during the first year.
 
Line 14—Enter the amount of cash from all other sources needed by quarter during
the first year.
 
Line 15—Enter the totals of amounts on Lines 13 and 14.
 
Section E. Budget Estimates of Federal Funds Needed for Balance of the Project
 
Lines 16-19—Enter in Column (a) the same grant program titles shown in Column
(a), Section A. A breakdown by function or activity is not necessary. For new
applications and continuation grant applications, enter in the proper columns
amounts of Federal funds which will be needed to complete the program or project
over the succeeding funding periods (usually in years). This section need not be
completed for revisions (amendments, changes, or supplements) to funds for the
current year of existing grants.
If more than four lines are needed to list the program titles, submit additional
schedules as necessary.
 
Line 20—Enter the total for each of the Columns (b)-(e). When additional
schedules are prepared for this Section, annotate accordingly and show the
overall totals on this line.
 
Section F. Other Budget Information
 
Line 21—Use this space to explain amounts for individual direct object-class
cost categories that may appear to be out of the ordinary or to explain the
details as required by the Federal grantor agency.
 
Line 22—Enter the type of indirect rate (provisional, predetermined, final or
fixed) that will be in effect during the funding period, the estimated amount of
the base to which the rate is applied, and the total indirect expense.
 
Line 23—Provide any other explanations or comments deemed necessary.
 

 
SF-424A (Rev. 4-92
Previous Edition Usable
Authorized for Local Reproduction
Prescribed by OMB Circular A-102


 
Page 4 of 4

--------------------------------------------------------------------------------

 
 

DOE F 4600.2 Attachment B   (2/09) U.S. Department of Energy   All Other
Editions Are Obsolete FEDERAL ASSISTANCE REPORTING CHECKLIST  

AND INSTRUCTIONS
 
1. Identification Number:
DE-OE0000205
 
2. Program/Project Title:
NV Energy, Inc. Smart Grid Advanced Service Delivery (ASD) Project
3. Recipient:
NV Energy
 
4. Reporting Requirements:
 
 
Frequency
No. of Copies
Addressees
A. MANAGEMENT REPORTING
x Progress Report  
x Special Status Report
 
 
M/Q
A
1
1
Carrie N. Brown/ donald.macdonald@nuclear.energy.gov
B. SCIENTIFIC /TECHNICAL REPORTING
(Reports/Products must be submitted with appropriate DOE F 241. The 241 forms
are available at www.osti.gov/elink.)
 
Not Applicable
 
 
Carrie N. Brown donald.macdonald@nuclear.energy.gov
 
Report/Product
£ Final Scientific/Technical Report
£ Conference papers/proceedings*
£ Software/Manual
£ Other (see special instructions)
*Scientific and technical conferences only
 
Form
DOEF 241.3
DOEF 241.3
DOE F 241.4
DOE F 241.3
   
 
http://www.osti.gov/elink-2413
http://www.osti.gov/elink-2413
http://www.osti.gov/estsc/241-4pre.jsp
C. FINANCIAL REPORTING
x SF-425 Federal Financial Report
 
 
Q
1
Carrie N. Brown/ donald.macdonald@nuclear.energy.gov
D. CLOSEOUT REPORTING
£ Patent Certification
x Property Certification
£ Other
 
 
F
1
Carrie N. Brown/ donald.macdonald@nuclear.energy. gov
 
 
Carrie N. Brown/ donald.macdonald@nuclear.energy. gov
E. OTHER REPORTING
£ Annual Indirect Cost Proposal
x Annual Inventory of Federally Owned Property, if any  
T Other - Recovery Act
 
 
Y
Q, S, A
1
1
 
Carrie N. Brown/ donald.macdonald@nuclear.energy. gov
FREQUENCY CODES AND DUE DATES:
A-   Within 5 calendar days after events or as specified.
F -   Final; 90 calendar days after expiration or termination of the award.
Y -   Yearly; 90 days after the end of the reporting period.
S -   Semiannually; within 30 days after end of the reporting period.
Q -  Quarterly; within 30 days after end of the reporting period.
M-   Monthly

 
*A11 submissions to DOE shall be by e-mail.

 
 

--------------------------------------------------------------------------------

 
 
5.         Special Instructions:
 
Other Reporting:
 
Details regarding the data elements set forth below are provided in the
"Guidebook for ARRA Smart Grid Program Metrics and Benefits", or Guidebook,
dated December 7, 2009, provided separately.
 
A. Reporting of Cumulative Jobs Created/Retained
 
•  
For the first six months of this award the Recipient must report the data
specified in this section on a monthly basis beginning with the quarter of the
effective date of the award. After the six month period the reporting frequency
shall be quarterly unless the Office of Management and Budget authorizes
continued monthly reporting.

•
Recipient will provide the data required in this section via a mutually agreed
upon format and media to DOE.

•  
Recipients will report the cumulative number of jobs directly created or
retained by project and activity or contract. Recipients will be required to
report these direct jobs numbers by labor categories, as provided below:

 
•
Managers

 
•
Engineers

 
•
Computer-related Occupations

 
•
Environmental and Social Scientists

 
•
Construction, Electrical and Other Trades

 
•
Analysts,

 
•
Business Occupations

 
•
Recording, Scheduling, Computer Operator Occupations

•  
A job created is a new position created and filled or an existing unfilled
position that is filled as a result of the Recovery Act; a job retained is an
existing position that would not have been continued to be filled were it not
for Recovery Act funding. A job cannot be counted as both created and retained.
Also, only compensated employment in the United States or outlying areas should
be counted. See 74 FR 14824 for definitions.

•  
The estimate of the number of jobs required by the Recovery Act should be
expressed as "full-time equivalents" (FTE), which is calculated as total hours
worked in jobs created or retained divided by the number of hours in a full-time
schedule, defined here as 2,080 hours per calendar year. The FTE estimates must
be reported cumulatively each calendar quarter.

•  
Prime recipients of these grants must include in the aggregate number an
estimate of jobs created and retained on projects and activities managed by
their funding sub-recipients (including prime and sub-prime contractors).

•  
Recipients will have the option to report on the employment impact on materials
and equipment suppliers and central service providers (so-called "indirect"
jobs). Employees who are not directly charged to Recovery Act supported
projects/activities, who, nonetheless, provide critical indirect support are
considered indirect jobs created/retained. Recipients will not be required to
report on the employment impact on the local community ("induced" jobs).

• 
The requirement for reporting jobs is based on a simple calculation used to
avoid overstating the number of other than full-time, permanent jobs. This
calculation converts part-time or temporary jobs into "full-time equivalent"
(FTE) jobs. In order to perform the calculation, a recipient will need the total
number of hours worked that are funded by the Recovery Act by category and the
total number of hours worked for the entire project by labor category. The
number of hours in a full-time schedule for a quarter will equal 520
(one-quarter of 2,080).

 
The two formulas for reporting Cumulative Jobs Created/Retained are represented
as:
"Cumulative Recovery Act Funded Hours Worked (qtr l...n)" divided by
"cumulative hours in a full-time schedule"
"Cumulative Total Project Hours Worked (qtr l...n)" divided by
"cumulative hours in a full-time schedule"


 
B. Reporting Requirements for Metrics and Benefits
 
The recipient is required to report Build Metrics on a quarterly basis and
Impact Metrics and Benefits on a semi-annual basis following the award date.
Baseline data will be provided as specified within the Metrics and Benefits
Reporting Plan. The recipient will provide this information in a mutually agreed
upon format and media to a location identified by DOE.
 
C. Reporting Requirements for Consumer Behavior Studies
 
Special Note: This section only applies to recipients who proposed in their
application submitted in response to the Funding Opportunity Announcement Number
DE-FOA-0000058 to conduct a consumer behavior study with control and randomized
treatment groups
 
C.1 Evaluation Reports

 
 

--------------------------------------------------------------------------------

 
 
Participating recipients shall submit a comprehensive interim Evaluation Report,
within 360 days following commencement of the Consumer Behavior Study, and a
final Evaluation report at completion of the study, as specified in the Consumer
Behavior Study Plan. Participating recipients shall submit a draft of both the
interim and final Evaluation Reports to DOE and make a good faith effort to
address issues raised by DOE in the final version of the Evaluation Reports. The
Evaluation Reports shall include at a minimum:
 
1.
Overview of the project, including its goals;

2.
Description of how the project was designed and implemented to achieve these
goals;

3.
Synopsis of the evaluation framework and methodology; and

4.
Summary of the results and lessons learned.

 
The Final Evaluation Report will be made available to the public; confidential
information should not be included. C.2 Provision of Project Data
 
The recipient shall be responsible for submitting comprehensive data that was
used, or served as the foundation, for the analysis of the dynamic pricing with
randomization project, as defined within the Consumer Behavior Study Plan.
Please refer to Appendix D of the Guidebook. The recipient will provide
customer-level data in a mutually agreed upon formal and media to DOE, or an
entity designated by DOE (e.g. a national laboratory). It is expected that the
data provided to DOE shall have gone through the necessary quality assurance
processes internal to the recipient in order to ensure the data is accurate and
complete. This data shall be consistent with requirements outlined in the final
submitted Consumer Behavior Study Plan.
 
The data will be publicly available for subsequent analysis and evaluation for
those interested in assessing and better understanding the impacts that dynamic
pricing enabled by the smart grid can have on customer behavior. The identity of
specific customers shall not be included with the data. To protect customer
confidentiality, masked customer identifiers shall be provided for individual
customers.
 
It is expected that the data will include at a minimum the following data
elements for each customer: 1) hourly interval data for electric consumption,
tariff pricing (i.e., retail rate level in effect), and weather; 2) customer
characteristics (as described in Appendix D of the Guidebook); and 3) hourly
electricity usage data for 12-18 months prior to the dynamic pricing project.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 

 
Federal Assistance Reporting Instructions (2/09)


A.           MANAGEMENT REPORTING
 
Progress Report
 
The Progress Report must provide a concise narrative assessment of the status of
work and include the following information and any other information identified
under Special Instructions on the Federal Assistance Reporting Checklist. The
Recipient must report data specified in this section monthly for the first six
months of the award and quarterly thereafter unless the monthly frequency is
approved by the Office of Management and Budget. The Recipient will provide the
data required in the Progress Report via an e-mail or mutually agreed upon
format and media.


1.  The DOE award number and name of the recipient.
 
2. The project title and name of the project director/principal investigator.


Date of report and period covered by the report.


A comparison of the actual accomplishments with the goals and objectives
established for the period and reasons why the established goals were not met.


A discussion of what was accomplished under these goals during this reporting
period, including major activities, significant results, major findings or
conclusions, key outcomes or other achievements. This section should not contain
any proprietary data or other information not subject to public release. If such
information is important to reporting progress, do not include the information,
but include a note in the report advising the reader to contact the Principal
Investigator or the Project Director for further information.


6.           Any changes in approach or aims and reasons for change. Remember
significant changes to the objectives and scope require prior approval by the
contracting officer.


7.           Actual or anticipated problems or delays and actions taken or
planned to resolve them.


8.           Any absence or changes of key personnel or changes in
consortium/teaming arrangement.


9.           A description of any product produced or technology transfer
activities accomplished during this reporting period, such as:


A.  
Publications (list journal name, volume, issue); conference papers; or other
public releases of results.



B.  
Web site or other Internet sites that reflect the results of this project.



  C.      Networks or collaborations fostered.
 
 
 
 

--------------------------------------------------------------------------------

 

 
10.           The receipient will provide monthly project execution data in a
mutually agreed upon format and media to DOE.  It is expected that the dataset
provided to DOE shall have gone through the necessary quality assurance
processes internal to the recipient in order to ensure the data is accurate and
complete.


A. Project Value Management System (PVMS) Reporting --The input of PVMS data
described below will be required. PVMS reporting will be at the Project Level.


Field
 
Definition/Metrics
Field Type
ACWP
Actual Cost of Work Performed
The cost actually incurred for the work accomplished during the month.
Input
BCWP
Budgeted Cost of Work Performed
Sum of all budgets for all completed work and the completed portions of ongoing
work.  Total budget for the scope that was actually accomplished during the
month.
Input
BCWS
Budgeted Cost of Work Scheduled
Planned accomplishment established in performance measurement baseline.
Input
 
ETC
Estimate to Complete
Current estimate for the remaining project scope.  This is the estimate for all
remaining work excluding contingencies.
Input
BAC
Budget at Completion
Sum of all budgets allocated to a project excluding management reserve.
Input



B. Risk Management Data Reporting - Recipients will submit updates of the Risk
Management Plan (RMP) to DOE in the event of changes to the risk profile data
required as part of the Project Execution Plan (PEP).


Special Status Report


The recipient must report the following events by e-mail as soon as possible
after they occur:


1.           Developments that have a significant favorable impact on the
project.


2.           Problems, delays, or adverse conditions which materially impair the
recipient's ability to meet the objectives of the award or which may require DOE
to respond to questions relating to such events from the public. The recipient
must report any of the following incidents and include the anticipated impact
and remedial action to be taken to correct or resolve the problem/condition:


a.  
 Any single fatality or injuries requiring hospitalization of five or more
individuals.



b.  
Any significant environmental permit violation.



c.  
Any verbal or written Notice of Violation or any Environmental, Safety, and
Health statutes.



d.  
Any incident which causes a significant process or hazard control system
failure.

 
 
 
 
5

--------------------------------------------------------------------------------

 

 
e.  
Any event which is anticipated to cause a significant schedule slippage or cost
increase.



f.  
Any damage to Government-owned equipment in excess of $50,000.



g.  
Any other incident that has the potential for high visibility in the media.



B.   SCIENTIFIC/TECHNICAL REPORTS - Not applicable to this award.


Final Scientific/Technical Report


Content. The final scientific/technical report must include the following
information and any other information identified under Special Instructions on
the Federal Assistance Reporting Checklist:


 
1.
Identify the DOE award number; name of recipient; project title; name of project
director/principal investigator; and consortium/teaming members.



 
2.
Display prominently on the cover of the report any authorized distribution
limitation notices, such as patentable material or protected data. Reports
delivered without such notices may be deemed to have been furnished with
unlimited rights, and the Government assumes no liability for the disclosure,
use or reproduction of such reports.



 
3.
Provide an executive summary, which includes a discussion of 1) how the research
adds to the understanding of the area investigated; 2) the technical
effectiveness and economic feasibility of the methods or techniques investigated
or demonstrated; or 3) how the project is otherwise of benefit to the public.
The discussion should be a minimum of one paragraph and written in terms
understandable by an educated layman.



 
4.
Provide a comparison of the actual accomplishments with the goals and objectives
of the project.



 
5.
Summarize project activities for the entire period of funding, including
original hypotheses, approaches used, problems encountered and departure from
planned methodology, and an assessment of their impact on the project results.
Include, if applicable, facts, figures, analyses, and assumptions used during
the life of the project to support the conclusions.



 
6.
Identify products developed under the award and technology transfer activities,
such as:



 
a.  Publications (list journal name, volume, issue), conference papers, or other
public releases of results;



 
b.  Web site or other internet sites that reflect the results of this project;



 
c.  Networks or collaborations fostered;



 
d.  Technologies/Techniques;



 
e.  Inventions/Patent Applications, licensing agreements; and

 
 
 
6

--------------------------------------------------------------------------------

 

 
 
f.  Other products, such as data or databases, physical collections, audio or
video, software or netware, models, educational aid or curricula, instruments or
equipment.



 
7.
For projects involving computer modeling, provide the following information with
the final report:



 
a.  Model description, key assumptions, version, source and intended use;



 
b.  Performance criteria for the model related to the intended use;



 
c.  Test results to demonstrate the model performance criteria were met (e.g.,
code verification/validation, sensitivity analyses, history matching with lab or
field data, as appropriate);



 
d.  Theory behind the model, expressed in non-mathematical terms;



 
e.  Mathematics to be used, including formulas and calculation methods;



 
f.  Whether or not the theory and mathematical algorithms were peer reviewed,
and, if so, include a summary of theoretical strengths and weaknesses;



 
g.  Hardware requirements; and



 
h.  Documentation (e.g., users guide, model code).



Electronic Submission. The final scientific/technical report must be submitted
electronically-via the DOE Energy Link System (E-Link) accessed at
http://www.osti.gov/elink-2413.


Electronic Format. Reports must be submitted in the ADOBE PORTABLE DOCUMENT
FORMAT (PDF) and be one integrated PDF file that contains all text, tables,
diagrams, photographs, schematic, graphs, and charts.


Submittal Form. The report must be accompanied by a completed electronic version
of DOE Form 241.3, "U.S. Department of Energy (DOE), Announcement of Scientific
and Technical Information (STI)." You can complete, upload, and submit the DOE F
241.3 online via E-Link. You are encouraged not to submit patentable material or
protected data in these reports, but if there is such material or data in the
report, you must: (1) clearly identify patentable or protected data on each page
of the report; (2) identify such material on the cover of the report; and (3)
mark the appropriate block in Section K of the DOE F 241.3. Reports must not
contain any limited rights data (proprietary data), classified information,
information subject to export control classification, or other information not
subject to release. Protected data is specific technical data, first produced in
the performance of the award that is protected from public release for a period
of time by the terms of the award agreement.


Protected Personally Identifiable Information (PII).  Management Reports must
not contain any Protected PII.  PII is any information about an individual which
can be used to distinguish or trace an individual's identity. Some information
that is considered to be PII is available in public sources such as telephone
books, public websites, university listings, etc. This type of information is
considered to be Public PII and includes, for example, first and last name,
address, work telephone number, e-mail address, home telephone number, and
general educational credentials. In contrast,
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Protected PII is defined as an individual’s first name or first initial and last
name in combination with any one or more of types of information, including, but
not limited to, social security number, passport number, credit card numbers,
clearances, bank numbers, biometrics, date and place of birth, mother’s maiden
name, criminal, medical and financial records, educational transcripts, etc.


Conference Papers/Proceedings


Content: The recipient must submit a copy of any conference papers/proceedings,
with the following information: (1) Name of conference; (2) Location of
conference; (3) Date of conference; and (4) Conference sponsor.


Electronic Submission.  Scientific/technical conference paper/proceedings must
be submitted· electronically-via the DOE Energy Link System (E-Link) at
http://www.osti.gov/elink-2413. Non-scientific/technical conference
papers/proceedings must be sent to the URL listed on the Reporting Checklist.


Electronic Format. Conference papers/proceedings must be submitted in the ADOBE
PORTABLE DOCUMENT FORMAT (PDF) and be one integrated PDF file that contains all
text, tables, diagrams, photographs, schematic, graphs, and charts.


Submittal Form. Scientific/technical conference papers/proceedings must be
accompanied by a completed DOE Form 241.3. The form and instructions are
available on E-Link at http://www.osti.gov/elink-2413.This form is not required
for non-scientific or non-technical conference papers or proceedings.


Software/Manual_Not applicable to this award.


Content.  Unless otherwise specified in the award, the following must be
delivered: source code, the executable object code and the minimum support
documentation needed by a competent user to understand and use the software and
to be able to modify the software in subsequent development efforts.


Electronic Submission.  Submissions may be submitted electronically-via the DOE
Energy Link System (E-Link) at http://www.osti.gov/estsc/241-4pre.jsp.  They may
also be submitted via regular mail to:


Energy Science and Technology Software Center
P.O. Box 1020
Oak Ridge, TN  37831


Submittal Form.  Each software deliverable and its manual must be accompanied by
a completed DOE Form 241.4 “Announcement of U.S. Department of Energy Computer
Software."  The form and instructions are available on E-Link at
http://www.osti.gov/estsc/241-4pre.jsp.
 
 
 
8

--------------------------------------------------------------------------------

 

 
C.   FINANCIAL REPORTING


Recipients must complete the SF-425 as identified on the Reporting Checklist in
accordance with the report instructions.  A fillable version of the form is
available at http://www.whitehouse.gov/omb/grants/grants_forms.aspx.


D.   CLOSEOUT REPORTS
 
Final Invention and Patent Report - Not applicable to this award.


The recipient must provide a DOE Form 2050.11, “PATENT CERTIFICATION.”  This
form is available at http://www.directives.doe.gov/pdfs/forms/2050-11.pdf and
http://management.energy.gov/business_doe/business_forms.htm.


Property Certification


The recipient must provide the Property Certification, including the required
inventories of non­-exempt property, located at
http://management.energy.gov/business doe/business forms. htm.


E. OTHER REPORTING


Annual Indirect Cost Proposal and Reconciliation


Requirement. In accordance with the applicable cost principles, the recipient
must submit an annual indirect cost proposal, reconciled to its financial
statements, within six months after the close of the fiscal year, unless the
award is based on a predetermined or fixed indirect rate(s), or a fixed amount
for indirect or facilities and administration (F&A) costs.


Cognizant Agency. The recipient must submit its annual indirect cost proposal
directly to the cognizant agency for negotiating and approving indirect costs.


Annual Inventory of Federally Owned Property


Requirement. If at any time during the award the recipient is provided
Government-furnished property or acquires property with project funds and the
award specifies that the property vests in the Federal Government (i.e.
federally owned property), the recipient must submit an annual inventory of this
property no later than October 30th of each calendar year, to cover an annual
reporting period ending on the preceding September 30th .


Content of Inventory. The inventory must include a description of the property,
tag number, acquisition date, location of property, and acquisition cost, if
purchased with project funds.  The report must list all federally owned
property, including property located at subcontractor's facilities or other
locations.



 
9

--------------------------------------------------------------------------------

 




Attachment C




Intellectual Property Provisions
Nonresearch and Development


For all recipient organizations, the following intellectual property provisions
shall apply:


(a)
Recipients may copyright any work that is subject to copyright and was developed
under an award. DOE reserves a royalty-free, nonexclusive and irrevocable right
to reproduce, publish or otherwise use the work for Federal purposes and to
authorize others to do so.



(b)
The DOE has the right to: (l) obtain, reproduce, publish or otherwise use the
data first produced under an award; and (2) authorize others to receive,
reproduce, publish or otherwise use such data for Federal purposes.



Nonprofit organizations are additionally subject to the intellectual property
requirements set forth at 10 CFR 600.136(d).


For certain "impact metrics" data which Recipients are required to report
pursuant to Attachment B, Federal Assistance Reporting Checklist, Section 5.B
(Special Instructions - Other Reporting, Reporting Requirements for Metrics and
Benefits), Recipients may mark such data, as set forth below, as "Commercially
Valuable Smart Grid Data", and shall deliver such data to the National Renewable
Energy Laboratory (NREL), and not to DOE.


COMMERCIALLY VALUABLE SMART GRID DATA


Recipient agrees to deliver to the National Renewable Energy Laboratory (NREL)
all "impact metrics" data as described in the Guidebook for ARRA Smart Grid
Program Metrics and Benefits, dated Dec. 7, 2009, as amended from time to time,
to be submitted by the Recipient in accordance with its Metrics and Benefits
Reporting Plan as required pursuant to Attachment B, Federal Assistance
Reporting Checklist, Section 5.B (Special Instructions - Other Reporting,
Reporting Requirements for Metrics and Benefits), of this agreement.


Based on information identified above that has been and will be provided by
Recipient, the parties agree that the data required to be delivered to NREL
under this clause has commercial value and its disclosure would cause
competitive harm to the commercial value or use of the data.
 
 
 
 

--------------------------------------------------------------------------------

 


In accordance with 10 C.F.R. 1004.3(e), Recipient shall mark any such data to be
delivered to NREL with the following legend:


"Commercially Valuable Smart Grid Technical Data and Information. Withhold from
Disclosure under 10 C.F.R. 1004.3(e). The use of this data by NREL is governed
by the provisions of the DOE grant. Unless compelled by a court of competent
jurisdiction, there may be no public release of this data to the public without
the written consent of the Recipient and DOE. Aggregate data that does not
identify company-specific impact metric information may be released as set forth
in the grant."


Other information required to be delivered, but not covered under this
Commercially Valuable Smart Grid Data clause, shall be delivered in accordance
with Attachment B, Federal Assistance Reporting Checklist and Instructions, to
this agreement.

 
 

--------------------------------------------------------------------------------

 



 
Attachment D


NATIONAL POLICY ASSURANCES TO BE INCORPORATED AS AWARD TERMS
(August 2008)


To the extent that a term does not apply to a particular type of activity or
award, it is self-deleting.


I. Nondiscrimination Policies


You must comply with applicable provisions of the following national policies
prohibiting discrimination:


1   On the basis of race, color, or national origin, in Title VI of the Civil
Rights Act of 1964 (42 U.S.C. 2000d et seq.), as implemented by DOE regulations
at 10 CFR part 1040;


2   On the basis of sex or blindness, in Title IX of the Education Amendments of
1972 (20 U.S.C. 1681 et seq.), as implemented by DOE regulations at 10 CFR parts
1041 and 1042;


3   On the basis of age, in the Age Discrimination Act of 1975 (42 U.S.C.61 01
et seq.), as implemented by Department of Health and Human Services regulations
at 45 CFR part 90 and DOE regulations at 10 CFR part 1040;


4   On the basis of disability, in Section 504 of the Rehabilitation Act of 1973
(29 U.S.C. 794), as implemented by Department of Justice regulations at 28 CFR
part 41 and DOE regulations at 10 CFR part 1041;


5   On the basis of race, color, national origin, religion, disability, familial
status, and sex under Title VIII of the Civil Rights Act (42 U.S.C. 3601 et
seq.) as implemented by the Department of Housing and Urban Development at 24
CFR part 100; and


6   On the basis of disability in the Architectural Barriers Act of 1968 (42
U.S.C. 4151 et seq.) for the design, construction, and alteration of buildings
and facilities financed with Federal funds.


II. Environmental Policies


You must:


1   Comply with applicable provisions of the Clean Air Act (42 U.S.C.7401, et.
seq.) and Clean Water Act (33 U.S.C. 1251, et. seq.), as implemented by
Executive Order 11738 [3 CFR, 1971-1975 Comp., p. 799] and Environmental
Protection Agency rules at 40 CFR part 32, Subpart J.


2   Immediately identify to us, as the awarding agency, any potential impact
that you find this award may have on:


a.  The quality of the human environment, including wetlands, and provide any
help we may need to comply with the National Environmental Policy Act (NEPA, at
42 U.S.C. 4321 et. seq.) and assist us to prepare Environmental Impact
Statements or other environmental documentation. In such cases, you may take no
action that will have an adverse environmental impact (e.g., physical
disturbance of a site such as breaking of ground) or limit the choice of
reasonable alternatives until we provide written notification of Federal
compliance with NEPA, as implemented by DOE at 10 CFR part 1021.
 
 
 
 

--------------------------------------------------------------------------------

 

 
b.  Flood-prone areas, and provide any help we may need to comply with the
National Flood Insurance Act of 1968 and Flood Disaster Protection Act of 1973
(42 U.S.C. 4001 et. seq.), which required flood insurance, when available, for
Federally assisted construction or acquisition in flood-prone areas, as
implemented by DOE at 10 CFR part 1022.


c.  Use of land and water resources of coastal zones, and provide any help we
may need to comply with the Coastal Zone Management Act of 1972 (16 U.S.C. 1451,
et. seq.).


d.  Coastal barriers along the Atlantic and Gulf coasts and Great Lakes' shores,
and provide help we may need to comply with the Coastal Barriers Resource Act
(16 U.S.C. 3501 et. seq.), concerning preservation of barrier resources.


e.  Any existing or proposed component of the National Wild and Scenic Rivers
system, and provide any help we may need to comply with the Wild and Scenic
Rivers Act of 1968 (16 U.S.C. 1271 et seq.).


f.  Underground sources of drinking water in areas that have an aquifer that is
the sole or principal drinking water source, and provide any help we may need to
comply with the Safe Drinking Water Act (42 U.S.C. 300h-3).


3   Comply with applicable provisions of the Lead-Based Paint Poisoning
Prevention Act (42 U.S.C. 4821-4846), as implemented by the Department of
Housing and Urban Development at 24 CFR part 35. The requirements concern
lead-based paint in housing owned by the Federal Government or receiving Federal
assistance.


4   Comply with section 6002 of the Resource Conservation and Recovery Act of
1976, as amended (42 U.S.C. 6962), and implementing regulations of the
Environmental Protection Agency, 40 CFR Part 247, which require the purchase of
recycled products by States or political subdiv'ision of States.


III. Live Organisms


1  Human research subjects. You must protect the rights and welfare of
individuals that participate as human subjects in research under this award in
accordance with the Common Federal Policy for the Protection of Human Subjects
(45 CFR part 46), as implemented by DOE at 10 CFR part 745.


2   Animals and plants.


a.  You must comply with applicable provisions of Department of Agriculture
rules at 9 CFR parts 1-4 that implement the Laboratory Animal Welfare Act of
1966 (7 U.S.C. 2131-­2156) and provide for humane transportation, handling,
care, and treatment of animals used in research, experimentation, or testing
under this award.


b.  You must follow the guidelines in the National Academy of Sciences (NAS)
Publication "Guide for the Care and Use of Laboratory Animals" (1996, which may
be found currently at http://www.nap.edu/readingroom/books/labrats/) and comply
with the Public Health Service Policy and Government principles Regarding the
Care and use of animals (included as Appendix D to the NAS Guide).
 
 
 
 

--------------------------------------------------------------------------------

 

 
c.   You must immediately identify to us, as the awarding agency, any potential
impact that you find this award may have on endangered species, as defined by
the Endangered Species Act of 1973, as amended (“the Act,” 16 U.S.C. 1531-1543),
and implementing regulations of the Departments of the Interior (50 CFR parts
10-24) and Commerce (50 CFR parts 217-227).  You also must provide any help we
may need to comply with 16 U.S.C. 1536(a)(2).  This is not in lieu of
responsibilities you have to comply with provisions of the Act that apply
directly to you as a U.S. entity, independent of receiving this award.


IV. Other National Policies


1   Debarment and suspension. You must comply with requirements regarding
debarment and suspension in Subpart C of 2 CFR parts 180 and 901.


2   Drug-free workplace. You must comply with drug-free workplace requirements
in Subpart B of 10 CFR part 607, which implements sec. 5151-5160 of the
Drug-Free Workplace Act of 1988 (Pub. L. 100-690, Title V, Subtitle D; 41 U.S.C.
701, et seq.).


3   Lobbying.


a.  You must comply with the restrictions on lobbying in 31 U.S.C. l352, as
implemented by DOE at 10 CFR part 601, and submit all disclosures required by
that statute and regulation.


b.  If you are a nonprofit organization described in section 501 (c)(4) of title
26, United States Code (the Internal Revenue Code of 1968), you may not engage
in lobbying activities as defined in the Lobbying Disclosure Act of 1995 (2
U.S.C., Chapter 26). If we determine that you have engaged in lobbying
activities, we will cease all payments to you under this and other awards and
terminate the awards unilaterally for material failure to comply with the award
terms and conditions. By submitting an application and accepting funds under
this agreement, you assure that you are not an organization described in section
501 (c)(4) that has engaged in any lobbying activities described in the Lobbying
Disclosure Act of 1995 (2 U.S.C. 1611).


c.  You must comply with the prohibition in 18 U.S.C. 1913 on the use of Federal
funds, absent express Congressional authorization, to pay directly or indirectly
for any service, advertisement or other written matter, telephone communication,
or other device intended to influence at any time a Member of Congress or
official of any government concerning any legislation, law, policy,
appropriation, or ratification.


4.   Officials not to benefit. You must comply with the requirement that no
member of Congress shall be admitted to any share or part of this agreement, or
to any benefit arising from it, in accordance with 41 U.S.C. 22.


5   Hatch Act. If applicable, you must comply with the provisions of the Hatch
Act (5 U.S.C. 1501-1508 and 7324-7326), as implemented by the Office of
Personnel Management at 5 CFR part 151, which limits political activity of
employees or officers of State or local governments whose employment is
connected to an activity financed in whole or part with Federal funds.


6   Native American graves protection and repatriation. If you control or
possess Native American remains and associated funerary objects, you must comply
with the requirements of 43 CFR part 10, the Department of the Interior
implementation of the Native
 
 
 
 

--------------------------------------------------------------------------------

 
 
American Graves Protection and Repatriation Act of 1990 (25 U.S.C., chapter 32).
 
7   Fly America Act. You must comply with the International Air Transportation
Fair Competitive Practices Act of 1974 (49 U.S.C. 40118), commonly referred to
as the "Fly America Act," and implementing regulations at 41 CFR 301-10.131
through 301-10.143. The law and regulations require air transport of people or
property to, from, between or within a country other than the United States, the
cost of which is supported under this award, to be performed by or under a
cost-sharing arrangement with a U.S. flag carrier, if service is available.


8.   Use of United States-flag vessels.


a.  Pursuant to Pub. L. 664 (43 U.S.C. 1241 (b)), at least 50 percent of any
equipment, materials or commodities procured, contracted for or otherwise
obtained with funds under this award, and which may be transported by ocean
vessel, must be transported on privately owned United States-flag commercial
vessels, if available.


b.  Within 20 days following the date of loading for shipments originating
within the United States or within 30 working days following the date of loading
for shipments originating outside the United States, a legible copy of a rated,
"on-board" commercial ocean bill-of-lading in English for each shipment of cargo
described in paragraph 9.a of this section shall be furnished to both our award
administrator (through you in the case of your contractor's bill-of-­lading) and
to the Division of National Cargo, Office of Market Development, Maritime
Administration, Washington, DC 20590.


9   Research misconduct. You must comply with the government-wide policy on
research misconduct issued by the Office of Science and Technology Policy
(available in the Federal Register at 65 FR 76260, December 6, 2000, or on the
Internet at www.ostp.gov), as implemented by DOE at 10 CFR part 733 and 10 CFR
600.31.


10   Requirements for an Institution of Higher Education Concerning Military
recruiters and Reserve Officers Training Corps (ROTC).


a.   As a condition for receiving funds under an award by the National Nuclear
Security Administration of the Department of Energy, you agree that you are not
an institution of higher education that has a policy or practice placing any of
the restrictions specified in 10 U.S.C. 983. as implemented by 32 CFR part 216,
on:


i.   Maintenance, establishment, or operation of Senior ROTC units, or student
participation in those units; or


ii.  Military recruiters' access to campuses, students on campuses, or
information about students.
b.  If you are determined, using the procedures in 32 CFR part 216, to be such
an institution of higher education during the period of performance of this
award, we:


i.   Will cease all payments to you of funds under this award and all other
awards subject to the requirements in 32 CFR part 216; and
 
 
 
 

--------------------------------------------------------------------------------

 
 


ii.  May suspend or terminate those awards unilaterally for material failure to
comply with the award terms and conditions.


11. Historic preservation. You must identify to us any:


a.   Any property listed or eligible for listing on the National Register of
Historic Places that will be affected by this award, and provide any help we may
need, with respect to this award, to comply with Section 106 of the National
Historic Preservation Act of 1966 (16 U.S.C. 470f), as implemented by the
Advisory Council on Historic Preservation regulations at 36 CFR part 800 and
Executive Order 11593, "Identification and Protection of Historic Properties,"
[3 CFR, 1971-1975 Comp., p. 559].


b.   Potential under this award for irreparable loss or destruction of
significant scientific, prehistorical, historical, or archeological data, and
provide any help we may need, with respect to this award, to comply with the
Archaeological and Historic Preservation Act of 1974 (16 U.S.C. 469a-l, et
seq.).


12   Relocation and real property acquisition. You must comply with applicable
provisions of 49 CFR part 24, which implements the Uniform Relocation Assistance
and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601, et seq.) and
provides for fair and equitable treatment of persons displaced by federally
assisted programs or persons whose property is acquired as a result of such
programs.


13   Confidentiality of patient records. You must keep confidential any records
that you maintain of the identity, diagnosis, prognosis, or treatment of any
patient in connection with any program or activity relating to substance abuse
education, prevention, training, treatment, or rehabilitation that is assisted
directly or indirectly under this award, in accordance with 42 U.S.C. 290dd-2.


14   Constitution Day. You must comply with Public Law 108-447, Div. J, Title I,
Sec. 111 (36 U.S.C. 106 note), which requires each educational institution
receiving Federal funds in a Federal fiscal year to hold an educational program
on the United States Constitution on September 17th during that year for the
students served by the educational institution.
 
15  Trafficking in Persons


a.  Provisions applicable to a recipient that is a private entity.


1.  You as the recipient, your employees, subrecipients under this award, and
subrecipients’ employees may not—


i.  Engage in severe forms of trafficking in persons during the period of time
that the award is in effect.


ii.  Procure a commercial sex act during the period of time that the award is in
effect; or


iii.  Use forced labor in the performance of the award or subawards under the
award.


2.  We are the Federal awarding agency may unilaterally terminate this award,
without penalty, if you or a subrecipient that is a private entity—
 
 
 
 

--------------------------------------------------------------------------------

 

 
i.  Is determined to have violated a prohibition in paragraph a.1 of this award
term; or


ii.  Has an employee who is determined by the agency official authorized to
terminate the award to have violated a prohibition in paragraph a.1 of this
award term through conduct that is either—


A.  Associated with performance under this award; or


B.  Imputed to you or the subrecipient using the standards and due process for
imputing the conduct of an individual to an organization that are provided in 2
CFR part 180, "OMB Guidelines to Agencies on Govemmentwide Debarment and
Suspension (Nonprocurement)," as implemented by our agency at 2 CFR part 901.


b. Provision applicable to a recipient other than a private entity. We as the
Federal awarding agency may unilaterally terminate this award, without penalty,
if a subrecipient that is a private entity­-


1. Is determined to have violated an applicable prohibition in paragraph a.1 of
this award term; or


2. Has an employee who is determined by the agency official authorized to
terminate the award to have violated an applicable prohibition in paragraph a.1
of this award term through conduct that is either—


i. Associated with performance under this award; or


ii. Imputed to the subrecipient using the standards and due process for imputing
the conduct of an individual to an organization that are provided in 2 CFR part
180, "OMB Guidelines to Agencies on Govemmentwide Debarment and Suspension
(Nonprocurement)," as implemented by our agency at 2 CFR part 901.


c. Provisions applicable to any recipient.


1. You must inform us immediately of any information you receive from any source
alleging a violation of a prohibition in paragraph a.1 of this award term.


2. Our right to terminate unilaterally that is described in paragraph a.2 or b.
of this section:


i. Implements section 106(g) of the Trafficking Victims Protection Act of 2000
(TVPA), as amended (22 U.S.C. 7I04(g)), and


ii. Is in addition to all other remedies for noncompliance that are available to
us under this award.

 
3.You must include the requirements of paragraph a.1 of this award term in any
subaward you make to a private entity,
 
 
 
 

--------------------------------------------------------------------------------

 

 
d.  Definitions.  For purposes of this award term:


1. "Employee" means either:


i. An individual employed by you or a subrecipient who is engaged in the
performance of the project or program under this award; or


ii. Another person engaged in the performance of the project or program under
this award and not compensated by you including, but not limited to, a volunteer
or individual whose services are contributed by a third party as an in-kind
contribution toward cost sharing or matching requirements.


2. "Forced labor" means labor obtained by any of the following methods: the
recruitment, harboring, transportation, provision, or obtaining of a person for
labor or services, through the use of force, fraud, or coercion for the purpose
of subjection to involuntary servitude, peonage, debt bondage, or slavery.


3. "Private entity":


i. Means any entity other than a State, local government, Indian tribe, or
foreign public entity, as those terms are defined in 2 CFR 175.25.


ii. Includes:


A. A nonprofit organization, including any nonprofit institution of higher
education, hospital, or tribal organization other than one included in the
definition of Indian tribe at 2 CFR 175.25(b).


B. A for-profit organization.


4. "Severe forms of trafficking in persons," "commercial sex act," and
"coercion" have the meanings given at section 103 of the TVPA, as amended (22
U.S.C. 7102).


V. National Policy Requirements for Subawards.


Recipient responsibility. You must include in any subaward you make under this
award the requirements of the national policy requirements in Sections I through
IV of this document that apply, based on the type of subawardee organization and
situation.

 
 

--------------------------------------------------------------------------------

 
 
 

Attachment E




Statement of Project Objectives (SOPO):




NV Energy, Inc. Smart Grid Advanced Service Delivery (ASD) Project




A. Project Objectives


The objective of this project is to support the goal of the Smart Grid
Investment Grant Funding Opportunity Announcement which is to accelerate the
modernization of the nation's electric transmission, distribution, and delivery
systems, and promote investments in smart grid technologies which increase
flexibility, functionality, interoperability, cyber security, situational
awareness and operational efficiency. An additional goal is to collect
information from customers, distributors, and generators to understand how smart
grid technologies may lead to reductions in demands and costs, increases energy
efficiency, optimally allocates and matches demand and resources to meet that
demand, and increases the reliability of the grid. The social benefits of a
smart grid and energy storage technologies are reduced emissions, lower costs,
increased reliability, greater security and flexibility to accommodate new
energy technologies, including renewable, intermittent and distributed sources.


B. Project Scope (Scope of Work)


The Scope of Work is in accordance with the Recipient's application submitted in
response to the Smart Grid Investment Grant Program Funding Opportunity
Announcement.


C. Tasks to be Performed


Tasks to be performed under this agreement are comprised of the actions and
activities described in the Recipients proposal and the deliverables and reports
defined elsewhere in the agreement.

 
 

--------------------------------------------------------------------------------

 
